EXHIBIT 10.01 

 

 

CREDIT AND SECURITY AGREEMENT

Dated as of April 19, 2013

among

MARTIN MARIETTA FUNDING LLC,

as Borrower,

MARTIN MARIETTA MATERIALS, INC.,

as the Servicer,

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

SUNTRUST BANK,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING         PAGE    

ARTICLE I.   THE CREDIT      1  

  Section 1.1.

 

      The Facility

     1  

  Section 1.2.

 

      Increases

     2  

  Section 1.3.

 

      Reductions of Aggregate Principal

     3  

  Section 1.4.

 

      Payment Requirements

     4  

  Section 1.5.

 

      Deemed Collections

     4  

  Section 1.6.

 

      Interest

     4  

  Section 1.7.

 

      Suspension of the Eurodollar Rate

     5  

  Section 1.8.

 

      Loan Account; Evidence of Debt

     5  

  Section 1.9.

 

      Defaulting Lenders

     6  

  Section 1.10.

 

      Increase in Facility Limit

     7  

  Section 1.11.

 

      Conduit Lender Fundings

     8   ARTICLE II.   PAYMENTS AND COLLECTIONS      8  

  Section 2.1.

 

      Collections during the Revolving Period

     8  

  Section 2.2.

 

      Collections After the Facility Termination Date

     9  

  Section 2.3.

 

      Order of Application of Collections on Settlement Dates

     9  

  Section 2.4.

 

      Payment Rescission

     10   ARTICLE III.   REPRESENTATIONS AND WARRANTIES      10  

  Section 3.1.

 

      Representations and Warranties of the Borrower

     10  

  Section 3.2.

 

      Representations and Warranties of the Servicer

     15   ARTICLE IV   CONDITIONS OF ADVANCES      19  

  Section 4.1.

 

      Conditions Precedent to Initial Advance

     19  

  Section 4.2.

 

      Conditions Precedent to All Advances

     19   ARTICLE V   COVENANTS      20  

  Section 5.1.

 

      Affirmative Covenants of the Borrower

     20  

  Section 5.2.

 

      Negative Covenants of the Borrower

     27  

  Section 5.3.

 

      Affirmative Covenants of the Servicer

     29  

  Section 5.4.

 

      Negative Covenants of the Servicer

     33   ARTICLE VI   ADMINISTRATION AND COLLECTION      34  

Section 6.1.

 

      Designation of the Servicer

     34  

Section 6.2.

 

      Duties of the Servicer

     34  

Section 6.3.

 

      Collection Accounts

     36  

Section 6.4.

 

      Collection Notices

     37  

Section 6.5.

 

      Responsibilities of the Borrower

     37  

 

-i-



--------------------------------------------------------------------------------

  Section 6.6.

 

      Reports

     37  

  Section 6.7.

 

      Servicing Fees

     38   ARTICLE VII   AMORTIZATION EVENTS      38  

  Section 7.1.

 

      Amortization Events

     38  

  Section 7.2.

 

      Remedies

     40   ARTICLE VIII   INDEMNIFICATION      41  

  Section 8.1.

 

      Indemnities by the Borrower

     41  

  Section 8.2.

 

      Indemnities by the Servicer

     44  

  Section 8.3.

 

      Increased Cost and Reduced Return

     45  

  Section 8.4.

 

      Other Costs and Expenses

     46  

  Section 8.5.

 

      Taxes

     48  

  Section 8.6.

 

      Mitigation Obligations; Replacement of Lenders

     50   ARTICLE IX   THE ADMINISTRATIVE AGENT      51  

  Section 9.1.

 

      Appointment and Authority

     51  

  Section 9.3.

 

      Delegation of Duties

     52  

  Section 9.4.

 

      Exculpatory Provisions

     52  

  Section 9.5.

 

      Reliance by the Administrative Agent

     53  

  Section 9.6.

 

      Notice of Amortization Events

     53  

  Section 9.7.

 

      Non-Reliance on the Administrative Agent and Other Lenders

     54  

  Section 9.8.

 

      Indemnification of Administrative Agent

     54  

  Section 9.9.

 

      Administrative Agent in its Individual Capacity

     54  

  Section 9.10.

 

      Resignation of Administrative Agent; Successor Administrative Agent

     54   

  Section 9.11.

 

      UCC Filings

     55  

  Section 9.12.

 

      Administrative Agent May File Proofs of Claim

     56  

  Section 9.13.

 

      Collateral Matters

     56   ARTICLE X   ASSIGNMENTS; PARTICIPATIONS      57  

  Section 10.1.

 

      Assignments

     57  

  Section 10.2.

 

      Participations

     60   ARTICLE XI.   GRANT OF SECURITY INTEREST      61  

  Section 11.1.

 

      Grant of Security Interest

     61  

  Section 11.2.

 

      Assignment of Security Interest Under Purchase Agreement

     61   ARTICLE XII.   MISCELLANEOUS      61  

  Section 12.1.

 

      Waivers and Amendments

     61  

  Section 12.2.

 

      Notices; Effectiveness; Electronic Communication

     62  



--------------------------------------------------------------------------------

  Section 12.3.

 

      Ratable Payments

     63  

  Section 12.4.

 

      Protection of Security Interests

     64  

  Section 12.5.

 

      Confidentiality

     64  

  Section 12.6.

 

      Right of Setoff

     65  

  Section 12.7.

 

      Sharing of Payments by Lenders

     66  

  Section 12.8.

 

      Power of Attorney

     67  

  Section 12.9.

 

      Limitation of Liability

     68  

  Section 12.10.

 

      Choice of Law

     68  

  Section 12.11.

 

      Consent to Jurisdiction

     68  

  Section 12.12.

 

      Waiver of Jury Trial

     68  

  Section 12.13.

 

      Integration; Binding Effect; Survival of Terms

     68  

  Section 12.14.

 

      Counterparts; Severability; Section References

     69  

  Section 12.15.

 

      PATRIOT Act

     69  

  Section 12.16.

 

      Agreement Not to Petition

     69  

  Section 12.17.

 

      Excess Funds

     70  

 

EXHIBIT I    DEFINITIONS EXHIBIT II-A    FORM OF BORROWING NOTICE EXHIBIT II-B
   FORM OF REDUCTION NOTICE EXHIBIT III    BORROWER’S CHIEF EXECUTIVE OFFICE,
PRINCIPAL PLACE OF BUSINESS, RECORDS LOCATIONS, FEDERAL TAXPAYER ID NUMBER AND
ORGANIZATIONAL ID NUMBER EXHIBIT IV    LOCK-BOXES AND COLLECTION ACCOUNTS
EXHIBIT V    FORM OF COMPLIANCE CERTIFICATE EXHIBIT VI    FORM OF ASSIGNMENT AND
ASSUMPTION EXHIBIT VII    FORM OF FACILITY LIMIT INCREASE REQUEST EXHIBIT VIII
   FORM OF WEEKLY REPORT EXHIBIT IX    FORM OF MONTHLY REPORT EXHIBIT X    FORM
OF NOTE EXHIBIT XI    BORROWER CORPORATE NAMES; TRADE NAMES; ASSUMED NAMES
SCHEDULE A    COMMITMENTS SCHEDULE B    CLOSING DOCUMENTS



--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT

 THIS CREDIT AND SECURITY AGREEMENT dated as of April 19, 2013, is among:

(a)       Martin Marietta Funding LLC, a Delaware limited liability company
(“Borrower”);

(b)       Martin Marietta Materials, Inc., a North Carolina corporation (“Martin
Marietta”), as initial Servicer (in such capacity, the “Servicer”);

(c)       SunTrust Bank, a Georgia banking corporation (“SunTrust”) and each
other commercial paper conduit and financial institution from time to time a
party hereto (collectively, the “Lenders” and each individually, a “Lender”);
and

(d)       SunTrust Bank, a Georgia banking corporation, in its capacity as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”).

 Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

 WHEREAS, the Borrower desires to borrow from the Lenders from time to time.

 WHEREAS, on the terms and subject to the conditions set forth herein, each
Lender severally agrees to make Loans to the Borrower from time to time.

 WHEREAS, SunTrust has been requested and is willing to act as Administrative
Agent on behalf of the Lenders in accordance with the terms hereof.

 NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained the parties hereto agree as follows:

ARTICLE I.

THE CREDIT

Section 1.1.      The Facility.   (a) On the terms and subject to the conditions
set forth in this Agreement, including, without limitation, the conditions set
forth in Article IV, from time to time prior to the Facility Termination Date,
the Borrower (or the Servicer, on the Borrower’s behalf) may request Advances by
delivering to the Administrative Agent not later than 10:00 a.m. (New York City
time) on the Business Day prior to the proposed Borrowing Date (a “Notice Date”)
an irrevocable written notice in the form set forth as Exhibit II-A hereto (a
“Borrowing Notice”). Upon receipt of a Borrowing Notice from the Administrative
Agent, each of the Lenders



--------------------------------------------------------------------------------

severally agrees to make a Loan equal to its Percentage of the requested
Advance, on the terms and subject to the conditions hereof; provided that (i) at
no time may the aggregate Principal of any Lender at any one time outstanding
exceed the lesser of (a) the amount of such Lender’s Commitment hereunder and
(b) such Lender’s Percentage of the Borrowing Base, and (ii) in no event shall
the Aggregate Principal outstanding hereunder exceed the lesser of (x) the
Facility Limit and (y) the Borrowing Base. The Borrower’s (or Servicer’s, on the
Borrower’s behalf) right to request Advances, and each Lender’s several
Commitment, shall automatically terminate on the Facility Termination Date.

(b)     The obligation of each Lender hereunder is several, and no Lender shall
be responsible for the obligation or Commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Transaction Documents
and no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and each Lender shall be
entitled to protect and enforce its rights arising out of this Agreement and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceeding for such purpose. Notwithstanding the foregoing, except with
the prior written consent of the Administrative Agent, no Lender may assert or
exercise any enforcement right or remedy in respect of its Loans or other
obligations, against the Borrower or any of the Collateral or other property of
the Borrower.

(c)     The Borrower may, upon at least ten (10) Business Days’ notice to the
Lenders, terminate in whole or reduce in part, ratably amongst the Lenders in
accordance with their respective Percentages, the unused portion of the Facility
Limit; provided that each partial reduction of the Facility Limit shall be in an
aggregate amount of at least $5,000,000 (or a larger integral multiple of
$1,000,000 if in excess thereof).

Section 1.2.      Increases.   (a) If, on any Business Day prior to the Facility
Termination Date, there is Excess Availability, the Borrower (or Servicer, on
the Borrower’s behalf) may request an Advance in accordance with Section 1.1.
Each Borrowing Notice (a) shall be subject to Article IV hereof, (b) shall be
prepared in accordance with the most recent Settlement Report, (c) shall be
irrevocable and (d) shall specify the requested aggregate Principal amount to be
borrowed (which shall be at least $100,000 per Lender). On the applicable
funding date of each Advance, upon satisfaction of the applicable conditions
precedent set forth in Article IV, each Lender shall initiate a wire transfer to
the Facility Account, in immediately available funds, no later than 1:00 p.m.
(New York City time), in an amount equal to its Percentage of the aggregate
Principal of the requested Advance. Each Conduit Lender shall use its
commercially reasonable efforts to fund its portion of each requested Advance as
a CP Loan.

(b)      Funding by Lenders; Presumption by Administrative Agent.      Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s Percentage of such Advance, the
Administrative Agent may assume that such Lender has made such amount available
on such date in accordance with Section 1.2(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a

 

-2-



--------------------------------------------------------------------------------

Lender has not in fact made its Percentage of the applicable Advance available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the Alternate Base Rate. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its Percentage of the applicable Advance to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Advance. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

Section 1.3.      Reductions of Aggregate Principal.   (a) The Borrower shall
provide the Administrative Agent with irrevocable prior written notice in the
form of Exhibit II-B hereto (each, a “Reduction Notice”) of any proposed
reduction of Aggregate Principal not later than 12:00 noon (New York City time)
one (1) Business Day prior to the date on which the proposed reduction is to
occur (the “Proposed Reduction Date”). Such Reduction Notice shall (i) be
prepared in accordance with the most recent Settlement Report, and
(ii) designate (x) the Proposed Reduction Date, and (y) the amount of Aggregate
Principal to be reduced (the “Aggregate Reduction”) which shall be at least
$1,000,000 or integral multiples of $100,000 in excess thereof. The Aggregate
Reduction shall be distributed ratably to the Lenders in accordance with the
amount of Principal owing to each Lender. Only one (1) Reduction Notice shall be
outstanding at any time. The Borrower shall pay any Broken Funding Costs and
accrued and unpaid Interest on the Aggregate Reduction; provided, however, that
unpaid accrued Interest on such Aggregate Reduction shall only be paid on such
date if so requested by the Administrative Agent, on behalf of the Lenders, in
its sole discretion. Otherwise such Interest shall be payable on the next
occurring Settlement Date.

(b)      If, on any date of determination, a Borrowing Base Deficiency exists,
then the Borrower shall pay to the Administrative Agent, for distribution to the
Lenders ratably in accordance with their Percentages within two (2) Business
Days, an amount equal to (i) either (A) an amount to be applied to reduce the
Aggregate Principal such that after giving effect to such reduction, no
Borrowing Base Deficiency exists, or (B) an amount necessary to reduce the
Aggregate Principal to the Facility Limit, plus (ii) any Broken Funding Costs
and accrued and unpaid Interest on the portion of the Aggregate Principal which
has been reduced pursuant to this Section; provided, however, that unpaid
accrued Interest on such reduced amount shall only be paid on such date if so
requested by the Administrative Agent, on behalf of the Lenders, in its sole
discretion, otherwise such Interest shall be payable on the next occurring
Settlement Date.

 

-3-



--------------------------------------------------------------------------------

Section 1.4.      Payment Requirements.  (a)  Generally.  The Borrower (or the
Servicer, on the Borrower’s behalf) shall initiate a wire transfer of amounts to
be paid or deposited by it pursuant to any provision of this Agreement no later
than 1:00 p.m. (New York City time) on the day when due in immediately available
funds. If such amounts are payable to the Administrative Agent for the account
of the Lenders, they shall be paid to the Administrative Agent’s Account, for
the account of the Lenders until otherwise notified by the Administrative Agent.
All computations of Interest and per annum Fees under the Transaction Documents
shall be made on the basis of a year consisting of three hundred sixty (360)
days for the actual number of days elapsed. If any amount hereunder shall be
payable on a day which is not a Business Day, such amount shall be payable on
the next succeeding Business Day.

(b)      Payments by Borrower; Presumptions by Administrative Agent.      Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

Section 1.5.      Deemed Collections.   Upon the occurrence of any Dilution, the
Borrower shall be deemed to have received a Deemed Collection and such Deemed
Collection shall be immediately applied to reduce the Net Receivables Balance by
the amount of such Deemed Collection; provided, however, that to the extent the
effect of such Deemed Collection on the Net Receivables Balance shall cause a
Borrowing Base Deficiency, the Borrower shall deliver to the Servicer
immediately available funds equal to the lesser of (a) the sum of all Deemed
Collections deemed received by the Borrower and (b) an amount necessary to
eliminate such Borrowing Base Deficiency, and in each case, the Servicer shall
remit the same to the Administrative Agent pursuant to Article II; provided,
further that at all times after an Amortization Event has occurred and is
continuing, the Borrower shall pay an amount equal to such Deemed Collection to
the Collection Account to be distributed in the same manner as actual cash
collections are distributed pursuant to Article II. In the event the Borrower
receives or has received any payments in respect of any portion of a Receivable
for which it has been deemed to have received a Deemed Collection (other than
amounts payable by Seller under Section 3.2 of the Purchase Agreement), the
Borrower shall promptly remit such payments to Seller for distribution to the
related Originator. No such payments will be deemed to be a Collection or
property of the Borrower or constitute Collateral hereunder and, until remitted
in accordance with the foregoing, shall be instead be held in trust for Seller
and the related Originator.

Section 1.6.      Interest.  On each Settlement Date, the Borrower shall pay in
arrears to the Administrative Agent for the ratable account of the Lenders an
aggregate amount equal to the accrued and unpaid Interest on the Advances for
each day during the Calculation Period (or portion thereof) then most recently
ended.

 

-4-



--------------------------------------------------------------------------------

Section 1.7.      Suspension of the Eurodollar Rate.  If any Lender lending at
the Eurodollar Rate hereunder determines that (a) funding any of its Loan at the
Eurodollar Rate would violate any applicable law, rule, regulation, or directive
of any governmental or regulatory authority, whether or not having the force of
law, (b) deposits of a type and maturity appropriate to match fund its Loan at
such Eurodollar Rate are not available or (c) such Eurodollar Rate does not
accurately reflect the cost of acquiring or maintaining such Loan, then, with
prior notice to the Administrative Agent and the Borrower, such Lender may
suspend the availability of the Eurodollar Rate, and such Lender’s Principal
shall thereafter accrue Interest at the rate that is one-half of one percent
(0.50%) above the Federal Funds Rate. Any conversion of any outstanding Loan
bearing interest at the Eurodollar Rate which is required under this Section 1.7
shall be effected immediately (or, if permitted by applicable law, on the last
day of the Interest Period therefor).

Section 1.8.       Loan Account; Evidence of Debt.   (a)   Each Lender shall
maintain an account on its books in the name of the Borrower (a “Loan Account”)
on which the Borrower will be charged with all Loans, Interest, Unused Fees and
Other Costs payable to such Lender. Such Loan Account will be credited with all
payments received for the Borrower’s account. Each Lender shall render monthly
statements regarding its Loan Account to the Administrative Agent and the
Borrower, including Principal, Interest, Fees, and an itemization of all Covered
Expenses and Increased Costs.

            (b)       The Administrative Agent shall also maintain accounts in
which it will record (i) the amount of each Loan made hereunder, the type
thereof and the Interest Period with respect thereto, (ii) the amount of any
Principal, Interest, Unused Fees and Other Costs due and payable or to become
due and payable from the Borrower to each Lender hereunder and (iii) the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s Percentage thereof.

            (c)       The entries maintained by the Administrative Agent and the
Lenders in the accounts maintained pursuant to subsections (a) and (b) shall be
prima facie evidence of the existence and amounts of the Principal, Interest,
Unused Fees and Other Costs therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Principal, Interest, Unused Fees and Other Costs in accordance with
their terms.

            (d)       Any Lender may request that its Loans be evidenced by a
promissory note or notes in the forms of Exhibit X (hereinafter referred to
collectively as the “Notes” and individually as a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender or its registered assigns in the amount of the relevant Commitment.
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 10.1) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 10.1, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections (a)
and (b) above.

 

-5-



--------------------------------------------------------------------------------

Section 1.9.      Defaulting Lenders.  (a) Defaulting Lender
Adjustments.   Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

   (i)       Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

  (ii)       Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 12.7 hereto shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Amortization Event exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third if so determined by the Administrative Agent and the
Borrower, to be held in a deposit account and released pro rata in order
to satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Amortization Event exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with their Percentages of the Commitments. Each Lender irrevocably
agrees that any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(iii)       Certain Fees.  No Defaulting Lender shall be entitled to receive any
Unused Fee for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

-6-



--------------------------------------------------------------------------------

(b)      Defaulting Lender Cure.     If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto. As of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their respective Percentages of the
Commitments, whereupon such Lender will cease to be a Defaulting Lender.
Notwithstanding the foregoing, (i) no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender, and (ii) except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

        Section 1.10.      Increase in Facility Limit.  The Borrower may, on any
Business Day prior to the Facility Termination Date, with the written consent of
the Administrative Agent, request an increase of the Facility Limit by
delivering a request substantially in the form attached hereto as Exhibit VII
(each, a “Facility Limit Increase Request”) or in such other form acceptable to
the Administrative Agent. A Facility Limit Increase Request must be delivered at
least ten (10) Business Days prior to the desired effective date of such
increase (the “Facility Limit Increase”) and shall identify an additional Lender
(or additional Commitments for existing Lender(s)), which additional Lender(s)
shall be reasonably acceptable to the Administrative Agent (other than in the
case of SunTrust, which shall be deemed acceptable), and the amount of its
Commitment (or additional amount of the existing Lender Commitment(s)). Any
Facility Limit Increase shall be subject to the following conditions:

(a)      the aggregate amount of all such Facility Limit Increases shall not
exceed $100,000,000 (or such greater amount as may be agreed to in writing by
the Administrative Agent and the Required Lenders) and any such Facility Limit
Increase shall be in an amount not less than $25,000,000 (or such lesser amount
then agreed to by the Administrative Agent);

(b)      no Potential Amortization Event or Amortization Event shall have
occurred and be continuing at the time of the request or the effective date of
the Increase;

(c)      each of the representations and warranties set forth in Article III and
in the other Transaction Documents shall be and remain true and correct in all
material respects on the effective date of such Increase after giving effect to
such Increase, except to the extent the same expressly relate to an earlier
date, in which case they shall be true and correct as of such earlier date; and

(d)      the satisfaction of the conditions set forth in Article IV.

 

-7-



--------------------------------------------------------------------------------

The effective date of the Facility Limit Increase shall be agreed upon by the
Borrower and the Administrative Agent. Upon the effectiveness thereof,
Schedule A shall be deemed amended to reflect the Increase and the new Lender
(or, if applicable, existing Lender) shall advance Loans in an amount sufficient
such that after giving effect to its Loans each Lender shall have outstanding
its Percentage of all Loans outstanding under the Commitments. The Borrower
agrees to pay the expenses of the Administrative Agent (including reasonable
attorneys’ fees) relating to any Facility Limit Increase. Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to increase
its Commitment and no Lender’s Commitment shall be increased without its written
consent thereto, and each Lender may at its option, unconditionally and without
cause, decline to increase its Commitment.

        Section 1.11.      Conduit Lender Fundings.   (a)   Commercial Paper
Fundings.    It is the intent of each Conduit Lender to fund its Loans hereunder
through the issuance of Commercial Paper Notes and each Conduit Lender shall use
its commercially reasonable efforts to fund each Loan as a CP Loan. If for any
reason a Conduit Lender is unable, or determines that it is undesirable, to
issue Commercial Paper Notes to fund or maintain its Loans, or is unable for any
reason to repay such Commercial Paper Notes upon the maturity thereof, such
Conduit Lender will avail itself of a Liquidity Funding to the extent available.
If a Conduit Lender funds or refinances its Loans hereunder through a Liquidity
Funding, in lieu of paying Interest at the CP Rate on such Loans, the Borrower
will pay Interest thereon at the Alternate Base Rate or the Eurodollar Rate, in
accordance with Section 1.6 hereof. Nothing herein shall be deemed to constitute
a commitment of any Conduit Lender (or its CP Issuer) to issue Commercial Paper
Notes.

(b)      Liquidity Facilities.    Each Conduit Lender party hereto hereby
represents that (i) pursuant to the Liquidity Agreement, such Conduit Lender has
obtained a Liquidity Commitment from its Liquidity Provider(s) in an amount
equal to 102% of the greater of (A) its Commitment from time to time in effect
hereunder, and (B) its Percentage of the Aggregate Principal outstanding from
time to time hereunder, and (ii) while the Liquidity Provider(s) may not be
obligated to pay par for a Loan that is transferred to it pursuant to the
Liquidity Agreement, the only condition precedent to any Liquidity Provider(s)
obligation to pay the agreed-upon price thereunder is the absence of an Event of
Bankruptcy with respect to such Conduit Lender.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1.      Collections during the Revolving Period.  During the Revolving
Period, any Collections and/or Deemed Collections received by the Servicer (or
from and after the occurrence of the Dominion Date, by the Administrative Agent)
shall be held in trust for the payment of any accrued and unpaid Aggregate
Unpaids or for a Rollover Advance as provided in this Section (provided that
Aggregate Principal shall not be payable during the Revolving Period except to
the extent provided in Section 1.3 and Section 1.5 and Collections and/or Deemed
Collections shall not be required to be segregated prior to the Dominion Date
but instead shall be permitted to be used by the Servicer and its Affiliates in
accordance with Section 6.2(c)). On

 

-8-



--------------------------------------------------------------------------------

each day during the Revolving Period that is not a Settlement Date, subject to
Section 1.4, the last sentence of this Section and Section 4.2, Collections that
are not required to be segregated pursuant to Section 6.2(c) shall first be
applied to making an Advance such that after giving effect thereto, the
outstanding Aggregate Principal is equal to the Aggregate Principal outstanding
immediately prior to receipt of such Collections (each such Advance, a “Rollover
Advance”). Each Rollover Advance will be presumed to consist of Loans made
ratably amongst all Lenders in accordance with their respective Principal
outstanding. On each Settlement Date, the Servicer shall deliver to the
Administrative Agent that portion of all Collections received (or deemed
received) during the related Calculation Period equal to the amounts due and
owing pursuant to clauses (i)-(vii) of Section 2.3 for application in accordance
therewith (the “Required Amounts”). If on any Settlement Date during the
Revolving Period there are insufficient Collections to pay all Required Amounts
that are then due and owing under Section 2.3, the next available Collections
shall be applied to such payments in accordance with Section 2.3, and no
Rollover Advance shall be permitted hereunder until such amounts payable have
been paid in full.

Section 2.2.      Collections After the Facility Termination Date.   On each day
during the Liquidation Period, except to the extent paid directly to the
Administrative Agent by any Collection Bank pursuant to a Collection Notice, all
Collections shall be held in trust for the Administrative Agent, for the benefit
of the Lenders, by the Servicer until the next Settlement Date in a segregated
account which is subject to a first priority perfected security interest in
favor of the Administrative Agent (or retained in a Collection Account), for the
benefit of the Lenders. Except to the extent paid directly to the Administrative
Agent by any Collection Bank pursuant to a Collection Notice, the Servicer shall
deliver to the Administrative Agent all Collections held by the Servicer on each
Settlement Date during the Liquidation Period for application pursuant to
Section 2.3.

Section 2.3.      Order of Application of Collections on Settlement Dates.  Upon
receipt by the Administrative Agent, on behalf of the Lenders, on any Settlement
Date of Collections, the Administrative Agent shall distribute them in the
following order of priority:

   (i)      to the Servicer, an amount equal to any accrued and unpaid Servicing
Fees to the Servicer on such date;

  (ii)      to the Lenders, pro rata, in payment of any accrued and unpaid
Interest and Broken Funding Costs (if any) that are then due and owing on
account of the Advances, including any previously accrued Interest on account of
the Advances that was not paid on the applicable Settlement Date;

 (iii)       to the Administrative Agent, all fees due and payable to the
Administrative Agent on such date;

 (iv)      to the Lenders, pro rata, in payment of all accrued and unpaid fees
(if any) that are then due and owing to the Lenders;

 

-9-



--------------------------------------------------------------------------------

  (v)       to the Lenders, pro rata, in reduction of Aggregate Principal,
(x) to the extent such reduction is required under Section 1.3 or Section 1.5
during the Revolving Period and (y) to the extent of remaining Collections
during the Liquidation Period;

(vi)        to pay all other accrued and unpaid amounts owing to any of the
Lenders or the Administrative Agent hereunder, pro rata among all such amounts;

(vii)       to pay all other accrued and unpaid amounts owing to the Servicer;
and

          (viii)       (x) during the Revolving Period, to the Borrower, free
and clear of any interest of the Administrative Agent and the Lenders or
(y) during or after the Liquidation Period, if the Aggregate Unpaids have been
reduced to zero, to the Borrower, free and clear of any interest of the
Administrative Agent and the Lenders.

Section 2.4.      Payment Rescission.  No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. The Borrower shall remain obligated for the amount of
any payment or application so rescinded, returned or refunded, and shall
promptly pay to the applicable Lender or the Administrative Agent the full
amount thereof together with any Interest thereon from the date of any such
rescission, return or refunding.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.1.      Representations and Warranties of the Borrower.   The Borrower
hereby represents and warrants to the Administrative Agent and the Lenders as of
the date hereof and as of each Borrowing Date:

(a)      Existence and Power.   The Borrower is a limited liability company duly
organized and validly existing under the laws of the state of Delaware without
limitation on the duration of its existence, is in good standing therein, and is
duly qualified to transact business in all jurisdictions where such
qualification is necessary, except for such jurisdictions where the failure to
be so qualified or licensed will not be reasonably likely to have a Material
Adverse Effect; the Borrower has limited liability company power to enter into
and perform this Agreement and each other Transaction Document to which it is a
party; and the Borrower has the limited liability company power to borrow and
issue Notes as contemplated by this Agreement.

(b)      Due Authorization; No Contravention.      The execution, delivery and
performance by the Borrower of its obligations under this Agreement and each
other Transaction Document to which it is a party (i) are within the limited
liability company powers of the Borrower, (ii) have been duly authorized by all
necessary limited liability company action and (iii) do not contravene, or
constitute a default under, (x) any provision of applicable law or regulation or
of the Organizational Documents of the

 

-10-



--------------------------------------------------------------------------------

Borrower or (y) of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower, if such contravention or default would be
reasonably likely to have a Material Adverse Effect, or (iv) result in the
creation or imposition of any Lien on any asset of the Borrower which would be
reasonably likely to have a Material Adverse Effect.

(c)      Binding Effect.  This Agreement and each other Transaction Document to
which the Borrower is a party constitute valid and binding agreements of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except to the extent limited by bankruptcy, reorganization, insolvency,
moratorium and other similar laws of general application relating to or
affecting the enforcement of creditors’ rights or by general equitable
principles.

(d)      Litigation, Actions, Suits.   There are no suits, actions or
proceedings pending, or to the knowledge of an Authorized Officer of the
Borrower threatened against the Borrower, the adverse determination of which is
reasonably likely to occur, and if so adversely determined would be reasonably
likely to have a Material Adverse Effect.

(e)      Taxes.   The Borrower has filed all material tax returns which to the
knowledge of an Authorized Officer of the Borrower were required to be filed and
have paid or have adequately provided for all taxes shown thereon to be due,
including any interest and penalties accrued thereon, except for (i) those not
yet delinquent, (ii) those the nonpayment of which would not be reasonably
likely to have a Material Adverse Effect and (iii) those being contested in good
faith.

(f)      Margin Regulations.  No part of the proceeds of any Loan will be used
by the Borrower or any of its Affiliates in a manner which would violate, or
result in a violation of Regulation T, U or X promulgated by the Board of
Governors of the Federal Reserve System.

(g)      Compliance with Laws.   The Borrower is in compliance in all material
respects with all applicable laws, rules and regulations, other than such laws,
rules and regulations (i) the validity or applicability of which the Borrower is
contesting in good faith or (ii) the failure to comply with which would not be
reasonably likely to have a Material Adverse Effect. Each Receivable, together
with the Contract related thereto, does not contravene any laws, rules or
regulations applicable thereto (including, without limitation, to the extent
applicable, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except, in each case, where such
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

(h)      Governmental Authorization.  No consent, approval, authorization,
permit or license from, or registration or filing with, any Governmental
Authority is required in connection with the making of this Agreement and each
other Transaction Document to which the Borrower is a party, with the exception
of routine periodic filings made under

 

-11-



--------------------------------------------------------------------------------

the Exchange Act, filing of the financing statements required hereunder and such
consents, approvals, authorizations, permits, licenses, registrations or filings
which have already been completed or obtained.

(i)       Full Disclosure.  (i) All information (other than projections)
furnished by or on behalf of the Borrower in writing to the Administrative Agent
and the Lenders prior to the date hereof in connection with the transactions
contemplated hereby does not, collectively, contain any material misstatement of
a material fact or omit to state a material fact necessary to make the
statements contained therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading in any material respect
on and as of the date such information was furnished; provided that, with
respect to projected financial information (including financial estimates,
forecasts and other forward-looking information), the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time; and provided, further, that no representation is
made under this Section 3.1(i)(i) with respect to any information of a general
economic or general industry nature.

   (ii)      All information (other than projections but including Weekly
Reports and Monthly Reports) hereafter furnished by or on behalf of the Borrower
in writing to the Administrative Agent or any of the Lenders for purposes of or
in connection with this Agreement or any other Transaction Document will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein (taken as a whole),
in the light of the circumstances under which they were made, not misleading in
any material respect on and as of the date such information was furnished;
provided that, with respect to projected financial information (including
financial estimates, forecasts and other forward-looking information), the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time; provided, further, that
no representation is made under this Section 3.1(i)(ii) with respect to any
information of a general economic or general industry nature.

(j)      ERISA.   The Borrower and each member of its Controlled Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Pension Plan and is in substantial compliance in all
material respects with the presently applicable material provisions of ERISA and
the Code with respect to each Pension Plan. No member of the Borrower’s
Controlled Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Pension Plan, (ii) failed to make any
contribution or payment to any Pension Plan or Multiemployer Plan or made any
amendment to any Pension Plan which, in either case has resulted or could result
in the imposition of a material Lien or the posting of a material bond or other
material security under ERISA or the Code or (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

-12-



--------------------------------------------------------------------------------

 (k)      Not an Investment Company.   The Borrower is not required to register
as an “investment company” under and as defined in the Investment Company Act of
1940, as amended, or otherwise subject to any regulatory scheme which restricts
its ability to incur debt.

 (l)      Legal Status.   The Borrower (i) is not identified on the OFAC SDN
List, (ii) is not a Sanctioned Person, (iii) does not have more than 15% of its
assets in Sanctioned Countries, and (iv) does not derive more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loan will be used by the
Borrower or any of its Affiliates directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country.

The Borrower is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any applicable foreign counterpart thereto. The Borrower
has not made a payment, offering, or promise to pay, or authorized the payment
of, money or anything of value (i) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(ii) to a foreign official, foreign political party or party official or any
candidate for foreign political office, or (iii) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to the Borrower in violation of the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq.

(m)     Other Debt.      The Borrower has not incurred any Debt or liability on
account of deposits except: (i) the Aggregate Unpaids, (ii) any reimbursement
obligations owed to Seller under the Purchase Agreement in respect of payments
received in respect of Receivables for which the Borrower has received Deemed
Collections and (iii) other current accounts payable arising in the ordinary
course of business and not overdue.

 (n)      Financial Information.  All balance sheets, all statements of income
and of cash flow and all other financial information of the Borrower and its
Affiliates furnished to the Administrative Agent or any Lender in writing by or
on behalf of the Borrower or any of its Affiliates and described in
Section 5.1(a) have been and will be prepared in accordance with GAAP
consistently applied, and do or will present fairly in all material respects the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended; provided
that unaudited financial statements of the Borrower and its Affiliates have been
prepared without footnotes, without reliance on any physical inventory and are
subject to year-end adjustments. Any projections furnished by or on behalf of
the Borrower to the Administrative Agent or any of the Lenders for purposes of
or in connection with this Agreement were prepared in good faith based upon
estimates and assumptions stated therein which, at the time of preparation, were
believed by the Borrower to be reasonable (it being understood that such
projections are subject to uncertainties and contingencies, many of which are
beyond the control of the Borrower and its Affiliates, that no assurances can be
given that such projections will be realized, and that actual results may differ
in a material manner from such projections).

 

-13-



--------------------------------------------------------------------------------

(o)      Good Title.     The Borrower is the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Borrower’s ownership interest in each Receivable, its Collections
and the Related Security.

(p)      Perfection.   Assuming the filing of the financing statements approved
by the Borrower on the date hereof, this Agreement, together with the filing of
such financing statements, is effective to create in favor of the Administrative
Agent for the benefit of the Lenders a valid and perfected first priority
security interest in each Receivable existing or hereafter arising and in all
other Collateral, free and clear of any Adverse Claim, except as created by the
Transactions Documents and except for inchoate tax liens as to which no notice
of tax lien has been field.

(q)      Places of Business and Locations of Records.   The principal places of
business and chief executive office of the Borrower and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III or
such other locations of which the Administrative Agent and the Lenders have been
notified in accordance with Section 5.2(a) in jurisdictions where all action
required by Section 12.4(a) has been taken and completed. The Borrower’s Federal
Employer Identification Number and Organizational Identification Number are
correctly set forth on Exhibit III.

(r)       Collections.   The conditions and requirements set forth in
Section 5.1(j) and Section 6.2(b) have at all times been satisfied and duly
performed. The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of the Borrower at each Collection
Bank and the post office box number of each Lock-Box, are listed on Exhibit IV,
as the same may be updated from time to time in writing delivered to the
Administrative Agent by or on behalf of the Borrower. The Borrower has not
assigned or granted any Person, other than the Administrative Agent as
contemplated by this Agreement, a security interest in or dominion and control
of any Collection Account, or the right to take dominion or control of any such
Collection Account at a future time or upon the occurrence of a future event.

(s)       Names.   Except as stated on Exhibit XI, in the past five (5) years,
the Borrower has not used any legal names, trade names or assumed names other
than the name in which it has executed this Agreement.

(t)        Ownership of the Borrower.  Seller owns, directly or indirectly, 100%
of the issued and outstanding Capital Securities of all classes of the Borrower,
free and clear of any Adverse Claim. Such Capital Securities are validly issued
and there are no options, warrants or other rights to acquire Capital Securities
of the Borrower.

(u)       Compliance with Credit and Collection Policy.      The Borrower has
complied in all material respects with the applicable Credit and Collection
Policy with regard to each Receivable and the related Contract, and has not made
any change to such Credit and Collection Policy prohibited by Section 5.2(c).

 

-14-



--------------------------------------------------------------------------------

(v)      Payments to Seller.  With respect to each Receivable, (i) the Borrower
has given reasonably equivalent value to the Seller and (ii) the Seller has
given reasonably equivalent value to the applicable Originator in consideration
therefore, and neither transfer was made for or on account of an antecedent
debt.

(w)      Enforceability of Contracts.  Each Contract with respect to each
Eligible Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Eligible Receivable created thereunder and any accrued interest thereon
(exclusive of any Dilutions after the date on which this representation is made
for which there is recourse to the Borrower pursuant to Section 1.5),
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(x)      Eligible Receivables.  Each Receivable included in the Borrowing Base
on a Settlement Report as an Eligible Receivable was an Eligible Receivable as
of the last day of the period covered by such Settlement Report.

(y)      Accounting.  The parties to the Purchase Agreement will treat the
transfer of the Receivables to the Borrower pursuant to the Purchase Agreement
as an absolute conveyance and true sale on their respective books and records.

(z)      Separateness.  From the date hereof, the Borrower has been in
compliance with all provisions of Section 5.1(i) applicable to it.

Section 3.2.      Representations and Warranties of the Servicer.      The
Servicer hereby represents and warrants to the Administrative Agent and the
Lenders as of the date hereof and as of each Borrowing Date that:

(a)      Corporate Existence and Power.     The Servicer is a corporation duly
organized and validly existing under the laws of the state of North Carolina
without limitation on the duration of its existence, is in good standing
therein, and is duly qualified to transact business in all jurisdictions where
such qualification is necessary, except for such jurisdictions where the failure
to be so qualified or licensed will not be reasonably likely to have a Material
Adverse Effect and the Servicer has corporate power to enter into and perform
this Agreement and each other Transaction Document to which it is a party.

(b)      Corporate Authorization; No Contravention.  The execution, delivery and
performance by the Servicer of this Agreement and the other Transaction
Documents to which it is a party (i) are within the corporate powers of the
Servicer, (ii) have been duly

 

-15-



--------------------------------------------------------------------------------

authorized by all necessary corporate action and (iii) do not contravene, or
constitute a default under, (x) any provision of applicable law or regulation or
any Organizational Document of the Servicer or (y) of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Servicer or any
of its Subsidiaries, if such contravention or default would be reasonably likely
to have a Material Adverse Effect, or (iv) result in the creation or imposition
of any Lien on any asset of the Servicer or any of its Subsidiaries which would
be reasonably likely to have a Material Adverse Effect.

(c)       Taxes.     The Servicer has filed all material tax returns which to
the knowledge of any member of the Servicer’s tax department were required to be
filed and have paid or have adequately provided for all taxes shown thereon to
be due, including any interest and penalties accrued thereon, except for
(i) those not yet delinquent, (ii) those the nonpayment of which would not be
reasonably likely to have a Material Adverse Effect and (iii) those being
contested in good faith.

(d)       Governmental Authorization.   No consent, approval, authorization,
permit or license from, or registration or filing with, any Governmental
Authority is required in connection with the making of this Agreement and each
other Transaction Document to which the Servicer is a party, with the exception
of routine periodic filings made under the Exchange Act, filing of the financing
statements required hereunder and such consents, approvals, authorizations,
permits, licenses, registrations or filings which have already been completed or
obtained.

(e)        Actions, Suits.   There are no suits, actions or proceedings pending,
or to the knowledge of any member of the Servicer’s legal department threatened
against the Servicer, the adverse determination of which is reasonably likely to
occur, and if so adversely determined would be reasonably likely to have a
Material Adverse Effect.

(f)        Binding Effect.   This Agreement and each other Transaction Document
to which the Servicer is a party constitute valid and binding agreements of the
Servicer enforceable against the Servicer in accordance with their respective
terms, except to the extent limited by bankruptcy, reorganization, insolvency,
moratorium and other similar laws of general application relating to or
affecting the enforcement of creditors’ rights or by general equitable
principles.

(g)        Full Disclosure.   (i) All information (other than projections)
furnished by the Servicer in writing to the Administrative Agent and the Lenders
prior to the date hereof in connection with the transactions contemplated hereby
does not, collectively, contain any material misstatement of a material fact or
omit to state a material fact necessary to make the statements contained therein
(taken as a whole), in the light of the circumstances under which they were
made, not misleading in any material respect on and as of the date such
information was furnished; provided that, with respect to projected financial
information (including financial estimates, forecasts and other forward-looking
information), the Servicer represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time; and
provided, further, that no representation is made under this Section 3.2(g)(i)
with respect to any information of a general economic or general industry
nature.

 

-16-



--------------------------------------------------------------------------------

  (ii)        All information (other than projections but including Weekly
Reports and Monthly Reports) hereafter furnished by the Servicer in writing to
the Administrative Agent or any of the Lenders for purposes of or in connection
with this Agreement and the Transaction Documents will not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading in any material respect
on and as of the date such information was furnished; provided that, with
respect to projected financial information (including financial estimates,
forecasts and other forward-looking information), the Servicer represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time; provided, further, that no representation is made
under this Section 3.2(g)(ii) with respect to any information of a general
economic or general industry nature.

(h)       Collections.   The conditions and requirements set forth in
Section 5.1(f) and (g) and Section 6.2(b) have at all times been satisfied and
duly performed. Notwithstanding any commingling of Collections with other funds
that may occur between Settlement Dates, the Servicer maintains procedures
sufficient to permit it to promptly identify the Collections received by it.

(i)        Material Adverse Effect.   (i) The consolidated balance sheet of the
Servicer and its consolidated Subsidiaries as of December 31, 2012 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by Ernst & Young LLP and set forth in the Servicer’s
2012 Form 10-K, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of the Servicer and its
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.

    (ii)      Since December 31, 2012, there has been no change in the financial
condition of the Servicer that would have a Material Adverse Effect.

(j)        Not an Investment Company.      The Servicer is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(k)       Compliance with Law.    The Servicer is in compliance in all material
respects with all applicable laws, rules and regulations, other than such laws,
rules and regulations (i) the validity or applicability of which the Servicer is
contesting in good faith or (ii) the failure to comply with which would not be
reasonably likely to have a Material Adverse Effect. Each Receivable, together
with the Contract related thereto, does not contravene any laws, rules or
regulations applicable thereto (including, without limitation, to the extent
applicable, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection

 

-17-



--------------------------------------------------------------------------------

practices and privacy), and no part of such Contract is in violation of any such
law, rule or regulation, except, in each case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.

  (l)      Compliance with Credit and Collection Policy.      The Servicer has
complied in all material respects with the applicable Credit and Collection
Policy with regard to each Receivable and the related Contract, and has not made
any change to such Credit and Collection Policy prohibited by Section 5.4(b).

(m)       Eligible Receivables.  Each Receivable included in the Borrowing Base
on a Settlement Report as an Eligible Receivable was an Eligible Receivable as
of the last day of the period covered by such Settlement Report.

 (n)       Legal Status.  The Servicer (i) is not identified on the OFAC SDN
List, (ii) is not a Sanctioned Person, (iii) does not have more than 15% of its
assets in Sanctioned Countries, and (iv) does not derive more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.

The Servicer is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any applicable foreign counterpart thereto. The Servicer
has not made a payment, offering, or promise to pay, or authorized the payment
of, money or anything of value (i) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office,
(ii) to a foreign official, foreign political party or party official or any
candidate for foreign political office, or (iii) with the intent to induce the
recipient to misuse his or her official position to direct business wrongfully
to the Servicer in violation of the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq.

 (o)       ERISA.    The Servicer and each member of its Controlled Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Pension Plan and is in substantial compliance in all
material respects with the presently applicable material provisions of ERISA and
the Code with respect to each Pension Plan. No member of the Servicer’s
Controlled Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Pension Plan, (ii) failed to make any
contribution or payment to any Pension Plan or Multiemployer Plan or made any
amendment to any Pension Plan which, in either case has resulted or could result
in the imposition of a material Lien or the posting of a material bond or other
material security under ERISA or the Code or (iii) incurred any material
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

-18-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF ADVANCES

Section 4.1.      Conditions Precedent to Initial Advance.   The initial Advance
under this Agreement is subject to the conditions precedent that (a) the
Administrative Agent shall have received on or before the date of such Advance
those documents listed on Schedule B, (b) the Administrative Agent and each of
the Lenders shall have received all Fees and expenses required to be paid on
such date pursuant to the terms of this Agreement and the Fee Letter, and
(c) the Receivables transferred on the Initial Transfer Date shall have been
contributed to the Borrower’s capital as contemplated by the Purchase Agreement.

Section 4.2.      Conditions Precedent to All Advances.   Each Advance shall be
subject to the further conditions precedent that (a) the Servicer shall have
delivered to the Administrative Agent and the Lenders on or prior to the date of
such Advance, in form satisfactory to the Administrative Agent, all Settlement
Reports as and when due under Section 6.6; (b) the Facility Termination Date
shall not have occurred, (c) each of the Administrative Agent and the Lenders
shall have received such other approvals, opinions or documents as it may
reasonably request (including, without limitation, a report confirming the
Borrowing Base substantially in the form of the Monthly Report covering the
Borrowing Base), it being understood that no such opinions shall be requested
unless there has been a change in law or circumstance that warrants such opinion
and (d) on the applicable Borrowing Date, the following statements shall be true
(and acceptance of the proceeds of such Advance shall be deemed a representation
and warranty by the Borrower that such statements are then true):

   (i)       the representations and warranties set forth in Article III are
true and correct in all material respects on and as of the Borrowing Date of
such Advance as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall remain true and correct in all
material respects as of such earlier date;

  (ii)       no event has occurred and is continuing, or would result from such
Advance, that will constitute an Amortization Event or a Potential Amortization
Event; and

 (iii)       no Borrowing Base Deficiency exists or will result from such
Advance.

 

-19-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.1.      Affirmative Covenants of the Borrower.     Until the date on
which the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of all of the Commitments:

(a)      Financial Reporting.   The Borrower will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent and each Lender:

   (i)      Annual Reporting.      Solely to the extent requested by the
Administrative Agent, as soon as available and in any event within 120 days
after the end of each fiscal year, consolidated statements of earnings and cash
flows of the Borrower and any consolidated Affiliates for such year and the
related consolidated balance sheets of the Borrower and any consolidated
Affiliates as at the end of such year, all in reasonable detail and accompanied
by an opinion of an independent public accountant of recognized standing
selected by the Borrower (or one of its Affiliates) as to such consolidated
financial statements (it being understood that delivery of such statements as
filed with the SEC shall be deemed to satisfy the requirements of this
subsection).

  (ii)      Copies of Notices.  Promptly upon its receipt of any notice, request
for consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from Seller or any
Collection Bank, copies of the same.

 (iii)      Other Information.     With reasonable promptness, such further
information regarding the business and financial condition of the Borrower as
any Lender may reasonably request through the Administrative Agent.

 (iv)      Information Relating to Seller.   The Borrower shall require Seller
to provide to the Administrative Agent and each Lender financial reporting
information relating to Seller substantially corresponding to the Borrower’s own
obligations under this Section 5.1(a).

(b)      Notices.    The Borrower will notify the Administrative Agent and the
Lenders in writing signed by an Authorized Officer of the Borrower of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:

   (i)       Amortization Events or Potential Amortization Events.      The
occurrence of each Amortization Event and each Potential Amortization Event.

  (ii)       Material Adverse Effect.  The occurrence of any event or condition
that has had, or would reasonably be expected to have, a Material Adverse
Effect.

 (iii)       Defaults of Seller or Servicer.   The occurrence of a default or an
event of default under any other financing arrangement relating to Material Debt
(including a line of credit which would constitute Material Debt if fully
funded) in aggregate principal amount pursuant to which the Seller or the
Servicer is a debtor or an obligor.

 

-20-



--------------------------------------------------------------------------------

 (iv)       Termination of Purchase Agreement.  Any termination of Seller’s
obligation to sell Receivables to the Borrower under the Purchase Agreement and,
upon any such termination, the Outstanding Balance of all Receivables originated
by Seller as of the last day of the month then most recently ended.

  (v)       Change of Independent Manager.   At least 10 days prior to any
proposed change of the sole (or, as applicable, the sole remaining) Independent
Manager for any reason other than death, incapacity or resignation of the
incumbent director, notice of such proposed change together with a certificate
of the Borrower certifying that the proposed replacement director satisfies the
criteria set forth in the definition of “Independent Manager” and requesting the
Administrative Agent’s written acknowledgement that in its reasonable judgment,
the designated replacement satisfies such criteria. As soon as reasonably
practicable but in any event within 10 days after the Borrower receives notice
of the death, incapacity or resignation of the sole (or, as applicable, the sole
remaining) incumbent Independent Manager, notice of the proposed replacement
manager together with a certificate of the Borrower certifying that the proposed
replacement manager satisfies the criteria set forth in the definition of
“Independent Manager” and requesting the Administrative Agent’s written
acknowledgement that in its reasonable judgment, the designated replacement
satisfies such criteria.

(c)       Compliance with Laws and Preservation of Legal Existence.     The
Borrower will comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority (including environmental
laws and ERISA), a breach of which would be reasonably likely to have a Material
Adverse Effect, except where contested in good faith and by proper proceedings.
The Borrower (i) will preserve and maintain its corporate existence and
(ii) will take all reasonable action to preserve and maintain all of its rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing
herein contained shall prevent any merger, consolidation or transfer of assets
that is not prohibited hereunder, as long as immediately after giving effect to
any such transaction, no Amortization Event shall have occurred and be
continuing.

(d)       Audits.     The Borrower will furnish to the Administrative Agent and
each Lender from time to time such information with respect to it and the
Receivables as the Administrative Agent or any of the Lenders may reasonably
request. The Borrower will, from time to time during regular business hours as
requested by the Administrative Agent or any of the Lenders upon reasonable
notice and at the sole cost of the Borrower, permit, and shall require any
parties to the Purchase Agreement to permit, the Administrative Agent
(accompanied by any Lender), or its respective agents or representatives: (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person for the purpose of examining
such materials described in clause (i) above, and to

 

-21-



--------------------------------------------------------------------------------

discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the related Contracts,
in each case, with any of the officers or employees of such Person having
knowledge of such matters (each such visit, a “Review”); provided, so long as no
Amortization Event has occurred and is continuing, a Review shall occur no more
than once in any calendar year and shall be, to the extent possible, conducted
contemporaneously with the annual review of the Servicer conducted pursuant to
Section 5.3(d) and the Borrower shall be responsible for the costs and expenses
of such Review.

(e)      Keeping and Marking of Records and Books.   (i) The Borrower will
require Seller to maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the identification of each new Receivable
and all Collections of and adjustments to each existing Receivable within two
(2) Business Days of the receipt of such Collection or adjustment in respect of
such Receivable). The Borrower will require Seller to give the Administrative
Agent and each Lender notice of any material change in the administrative and
operating procedures referred to in the previous sentence.

   (ii)       The Borrower will require the Seller to (A) on or prior to the
date hereof, make a notation in its books and records stating that the
Receivables have been sold to the Borrower and pledged to the Administrative
Agent, and (B) upon the request of the Administrative Agent following the
occurrence and during the continuation of an Amortization Event, deliver to the
Administrative Agent all invoices included in the Contracts (including, without
limitation, all multiple originals of any such invoice) relating to the
Receivables.

(f)       Compliance with Contracts and Credit and Collection Policy.   The
Borrower will (and will cause Seller to) timely and fully (i) perform and comply
in all material respects with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
and (ii) comply in all material respects with the applicable Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g)       Performance and Enforcement of the Purchase Agreement.  The Borrower
will, and will require Seller to, perform its respective obligations and
undertakings under and pursuant to the Purchase Agreement. The Borrower will
purchase Receivables under the Purchase Agreement in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to it
as buyer under the Purchase Agreement. The Borrower will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Administrative Agent and the Lenders as assignees of the Borrower) under the
Purchase Agreement as the Administrative Agent may from time to time reasonably
request, including, without limitation, making claims to which it may be
entitled under any indemnity, reimbursement or similar provision contained in
the Purchase Agreement.

 

-22-



--------------------------------------------------------------------------------

(h)      Ownership.   The Borrower will (or will require the Seller to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections irrevocably in the Borrower, free and clear
of any Adverse Claims other than Adverse Claims in favor of the Administrative
Agent and the Lenders (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Borrower’s interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Borrower therein as the Administrative Agent and any Lender may reasonably
request), and (ii) establish and maintain, in favor of the Administrative Agent,
for the benefit of the Lenders, a valid and perfected first priority security
interest in the Collateral to the full extent contemplated herein, free and
clear of any Adverse Claims other than Adverse Claims in favor of the
Administrative Agent for the benefit of the Lenders (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (for the benefit of the
Lenders) interest in the Collateral and such other action to perfect, protect or
more fully evidence the interest of the Administrative Agent for the benefit of
the Lenders as the Administrative Agent or any Lender may reasonably request).

(i)      Separateness.  The Borrower acknowledges that the Administrative Agent
and the Lenders are entering into the transactions contemplated by this
Agreement in reliance upon the Borrower’s identity as a legal entity that is
separate from the Seller and its respective other Affiliates (each, a “Related
Entity”). Therefore, from and after the date of execution and delivery of this
Agreement, the Borrower shall take all reasonable steps, including, without
limitation, all steps that the Administrative Agent or any Lender may from time
to time reasonably request, to maintain the Borrower’s identity as a separate
legal entity and to make it manifest to third parties that the Borrower is an
entity with assets and liabilities distinct from those of the other Related
Entities and not just a division thereof. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, except as
herein specifically otherwise provided, the Borrower will:

   (i)       maintain its own books and records separate and apart from those of
any other Related Entity;

  (ii)       at all times hold itself out to the public as a legal entity
separate and apart from its parent and any other Related Entity;

 (iii)       have a Board composed differently from that of its parent;

 (iv)       file its own tax returns, if any, as may be required under
applicable law, to the extent (A) not part of a consolidated group filing a
consolidated return or returns or (B) not treated as a division for tax purposes
of another taxpayer, and pay any taxes so required to be paid under applicable
law;

 

-23-



--------------------------------------------------------------------------------

  (v)      conduct its business solely in its own name in order not to
(A) mislead others as to the identity with which such other party is transacting
business or (B) suggest that it is responsible for the debts of any third party;

 (vi)      subject to the provisions of its Organizational Documents, at all
times maintain at least one Independent Manager;

(vii)      maintain its Organizational Documents in conformity with this
Agreement, such that (A) it does not amend, restate, supplement or otherwise
modify such Organizational Document in any respect that would impair its ability
to comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, this Section; and (B) it provides for the notice,
the Borrower certification and the Administrative Agent’s written
acknowledgement specified in Section 5.1(b)(v) hereof;

          (viii)      ensure that all limited liability company actions with
respect to (A) the filing for any petition of bankruptcy of the Borrower and
(B) the merger, consolidation, dissolution or liquidation of the Borrower are
duly authorized by unanimous vote of its managers (including the Independent
Manager);

 (ix)      maintain statements of account separate from those of any other
Person, separately identifying its own assets, liabilities and financial
affairs, and ensure that any consolidated financial statements of any other
Person that include Borrower indicate that the assets of the Borrower are not
available to creditors of such Person;

  (x)      remain solvent and pay its indebtedness, operating expenses and other
liabilities out of its own funds and assets, allocating fairly and reasonably
any general overhead or administrative expenses incurred by itself or any
Affiliate on its behalf;

 (xi)      maintain an arm’s-length relationship with its Related Entities, and
enter into contracts or agreements with any such Related Entity only upon terms
and conditions that are commercially reasonable, intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than Related Entities;

(xii)      not hold itself out as having agreed to pay or become liable for the
debts of any of its Related Entities or fail to correct any known
misrepresentation with respect to the foregoing;

          (xiii)      not operate or purport to operate as an integrated, single
economic unit with respect to any of its Related Entities or any other Person;

 

-24-



--------------------------------------------------------------------------------

           (xiv)      not seek or obtain credit or incur any obligation to any
third party based upon the assets of any of its Related Entities, or induce any
third party to rely on the creditworthiness of any such Person in connection
therewith;

 (xv)      use, as applicable, stationery, invoices, checks and other business
forms separate from those of any other Person;

           (xvi)      correct any known misunderstanding regarding its separate
identity;

          (xvii)      maintain adequate capital in light of its contemplated
business purposes;

         (xviii)      observe all limited liability company formalities required
by its Organizational Documents and the Delaware Limited Liability Company Act;
and

           (xix)      take such other actions as are necessary on its part to
ensure that the facts and assumptions set forth in the opinion issued by
Skadden, Arps, Slate, Meagher & Flom LLP, as counsel for the Borrower and Martin
Marietta, in connection with the closing or initial purchase or contribution
under the Purchase Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.

(j)       Collections.      The Borrower will cause (A) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (B) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to the Borrower or
any Affiliate of the Borrower, the Borrower will remit (or will cause all such
payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, the Borrower will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Administrative Agent and the Lenders, subject to the Servicer’s
rights under Section 6.2(c). The Borrower will cause the Borrower, the Servicer,
Seller or an Originator to maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement and the applicable Collection Account
Agreement) of each Lock-Box and each Collection Account and shall ensure that no
right to take dominion and control of any Lock-Box or Collection Account is
granted at a future time or upon the occurrence of a future event to any Person
except to the Administrative Agent, the Servicer, Seller, an Originator or the
Borrower, as contemplated by this Agreement and the Transaction Documents.

(k)       Taxes.      The Borrower will pay and discharge all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach

 

-25-



--------------------------------------------------------------------------------

thereto, and all lawful material claims which, if unpaid, might become a Lien
upon the property of the Borrower; provided that the Borrower shall be required
to pay any such tax, assessment, charge, levy or claim (i) the payment of which
is being contested in good faith and by proper proceedings, (ii) not yet
delinquent or (iii) the non-payment of which, if taken in the aggregate, would
not be reasonably likely to have a Material Adverse Effect. The Borrower shall
pay when due any material taxes payable in connection with the Receivables
exclusive of taxes on or measured by income or gross receipts of the
Administrative Agent or the Lenders and exclusive of any such taxes (i) the
payment of which is being contested in good faith and by proper proceeding or
(ii) not yet delinquent.

 (l)      Payment to Seller   With respect to any Receivable purchased by the
Borrower from the Seller, such purchase shall be effected under, and in strict
compliance with the terms of, the Purchase Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the Seller in respect of the purchase price for such Receivable.

(m)      Compliance with OFAC Sanctions Program.  (i) The Borrower shall at all
times comply with the requirements of all OFAC Sanctions Programs applicable to
it.

    (ii)      The Borrower shall provide the Administrative Agent and the
Lenders any information regarding the Borrower and its Affiliates necessary for
the Administrative Agent and the Lenders to comply with all applicable OFAC
Sanctions Programs; subject however, in the case of Affiliates, to the
Borrower’s ability to provide information applicable to them.

   (iii)      If the Borrower obtains actual knowledge or receives any written
notice that the Borrower or any of its Affiliates is named on the then current
OFAC SDN List (such occurrence, an “OFAC Event”), the Borrower shall promptly
(i) give written notice to the Administrative Agent and the Lenders of such OFAC
Event, and (ii) comply in all material respects with all applicable laws with
respect to such OFAC Event (regardless of whether the party included on the OFAC
SDN List is located within the jurisdiction of the United States of America),
including the OFAC Sanctions Programs, and the Borrower hereby authorizes and
consents to the Administrative Agent and the Lenders taking any and all steps
the Administrative Agent or the Lenders deem necessary, in their sole but
reasonable discretion, to avoid violation of all applicable laws with respect to
any such OFAC Event, including the requirements of the OFAC Sanctions Programs
(including the freezing and/or blocking of assets and reporting such action to
OFAC).

(n)       ERISA.   The Borrower shall promptly pay and discharge all obligations
and liabilities arising under ERISA of a character which if unpaid or
unperformed could reasonably be expected to result in the imposition of a Lien
against any of its Property. The Borrower shall promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Pension Plan, (b) receipt of any
notice from the PBGC of its intention to seek termination of any

 

-26-



--------------------------------------------------------------------------------

Pension Plan or appointment of a trustee therefor, (c) its intention to
terminate or withdraw from any Pension Plan, and (d) the occurrence of any event
with respect to any Pension Plan which would result in the incurrence by the
Borrower of any material liability, fine or penalty, or any material increase in
the contingent liability of the Borrower with respect to any post-retirement
benefit under a “welfare plan” (as defined in Section 3(1) of ERISA).

(o)       Post-Closing Covenant.    Not later than 30 days after the date of
this Agreement, the Administrative Agent shall have received each fully executed
Collection Account Agreement with respect to each Collection Account, in form
and substance satisfactory to the Administrative Agent.

Section 5.2.      Negative Covenants of the Borrower.      Until the date on
which the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of all of the Commitments:

(a)       Name Change, Offices and Records.    The Borrower will not change its
name, identity or legal structure (within the meaning of Section 9-507(c) of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept unless it shall have (i) given the Administrative
Agent and the Lenders at least ten (10) days’ prior written notice thereof and
(ii) delivered to the Administrative Agent all financing statements, instruments
and other documents reasonably requested by the Administrative Agent in
connection with such change or relocation.

(b)       Change in Payment Instructions to Obligors.  Except as may be required
by the Administrative Agent pursuant to Section 6.2(b), the Borrower will not
add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors under any Receivables regarding payments to be made to
any Lock-Box or Collection Account, unless the Administrative Agent shall have
received, at least ten (10) days before the proposed effective date therefor,
(i) written notice of such addition, termination or change and (ii) with respect
to the addition of a Collection Bank or a Collection Account or Lock-Box, an
executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box; provided, however, that the Borrower may make changes in
instructions to any such Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.

(c)       Modifications to Contracts and Credit and Collection Policy.    The
Borrower will not, and will not permit Seller or any Originator to, make any
change to any Credit and Collection Policy that could reasonably be expected to
decrease the credit quality of any newly created Receivables or materially
adversely affect the collectability of the Receivables. Except as provided in
Section 6.2(d), the Borrower will not, and will not permit Seller or any
Originator to, extend, amend or otherwise modify the terms of any Receivable or
any terms of any Contract related to such Receivable in any material respect
other than in accordance with the applicable Credit and Collection Policy.

 

-27-



--------------------------------------------------------------------------------

(d)       Sales, Liens.  Other than the ownership and security interests
contemplated by the Transaction Documents, the Borrower will not sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Receivable, Related Security or Collections, or upon or with respect to any
Contract under which any Receivable arises, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the
Administrative Agent for the benefit of the Lenders provided for herein), and
the Borrower will defend the right, title and interest of the Administrative
Agent and the Lenders in, to and under any of the foregoing property, against
all claims of third parties claiming through or under the Borrower or the
Seller.

(e)       Termination of Purchase Agreement.  The Borrower will not terminate
the Purchase Agreement without the prior written consent of each of the Lenders,
except with respect to the occurrence of a termination arising pursuant to
Section 6.2 of the Purchase Agreement.

(f)        Restricted Junior Payments.      After the occurrence and during the
continuance of any Amortization Event, the Borrower will not make any Restricted
Junior Payment while any Aggregate Unpaids remain outstanding.

(g)       Borrower Debt.  Except as contemplated by the Transaction Documents,
the Borrower will not incur or permit to exist any Debt or liability on account
of deposits except: (i) the Aggregate Unpaids, (ii) any reimbursement
obligations owed to Seller under the Purchase Agreement in respect of payments
received in respect of Receivables for which the Borrower has received Deemed
Collections and (iii) other current accounts payable arising in the ordinary
course of business and not overdue.

(h)       Prohibition on Additional Negative Pledges.  The Borrower will not
(and will not authorize the Seller to) enter into or assume any agreement (other
than this Agreement and the other Transaction Documents) prohibiting or
restricting any transaction contemplated hereby or by the other Transaction
Documents.

(i)        Use of Proceeds.  The Borrower will not use the proceeds of the Loans
for any purpose other than (i) paying for Receivables and Related Security under
and in accordance with the Purchase Agreement and (ii) for lawful limited
liability company purposes.

 

-28-



--------------------------------------------------------------------------------

Section 5.3.      Affirmative Covenants of the Servicer.     Until the date on
which the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of all of the Commitments:

(a)       Financial Reporting.  The Servicer will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent and each Lender:

   (i)      Annual Reporting.  As soon as available and in any event within 120
days after the end of each fiscal year, consolidated statements of earnings and
cash flows of the Servicer and its consolidated Subsidiaries for such year and
the related consolidated balance sheets of the Servicer and its consolidated
Subsidiaries as at the end of such year, all in reasonable detail and
accompanied by an opinion of an independent public accountant of recognized
standing selected by the Servicer as to such consolidated financial statements
(it being understood that delivery of such statements as filed with the SEC
shall be deemed to satisfy the requirements of this subsection).

  (ii)      Quarterly Reporting.       As soon as available and in any event
within sixty (60) days after the end of each of its first three quarterly
accounting periods in each fiscal year, consolidated statements of earnings and
cash flows of the Servicer and its consolidated Subsidiaries for the period from
the beginning of such fiscal year to the end of such fiscal period and the
related consolidated balance sheet of the Servicer and its consolidated
Subsidiaries as at the end of such fiscal period, all in reasonable detail (it
being understood that delivery of such statements as filed with the SEC shall be
deemed to satisfy the requirements of this subsection)

 (iii)      Compliance Certificate.    Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by the Servicer’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

 (iv)      Shareholders Statements and Reports.      Promptly after their
becoming available, copies of all financial statements, stockholder reports and
proxy statements that the Servicer shall have sent to its stockholders
generally.

  (v)      SEC Filings.   Promptly after their becoming available, copies of all
registration statements filed by the Servicer under the Securities Act of 1933,
as amended (other than registration statements on Form S-8 or any registration
statement filed in connection with a dividend reinvestment plan), and regular
and periodic reports, if any, which the Servicer shall have filed with the SEC
(or any governmental agency or agencies substituted therefor) under Section 13
or Section 15(d) of the Exchange Act, or with any national or international
securities exchange (other than those on Form 11-K or any successor form).

 (vi)      Copies of Notices.  Promptly upon its receipt of any notice, request
for consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Collection Bank,
copies of the same.

(vii)       Other Information.     With reasonable promptness, such further
information regarding the business and financial condition of the Servicer as
any Lender may reasonably request through the Administrative Agent.

 

-29-



--------------------------------------------------------------------------------

(b)      Notices.     The Servicer will notify the Administrative Agent and the
Lenders in writing signed by an Authorized Officer of the Servicer of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:

   (i)       Amortization Events or Potential Amortization Events.      The
occurrence of each Amortization Event and each Potential Amortization Event.

  (ii)       Material Adverse Effect.  The occurrence of any event or condition
that has had, or would reasonably be expected to have, a Material Adverse
Effect.

 (iii)       Defaults Under Other Agreements.  The occurrence of a default or an
event of default under any other financing arrangement relating to Material Debt
(including a line of credit which would constitute Material Debt if fully
funded) in aggregate principal amount pursuant to which the Servicer is a debtor
or an obligor.

 (iv)       Termination of Purchase Agreement.  Any termination of Seller’s
obligation to sell Receivables under the Purchase Agreement or any Originator’s
obligation to sell Receivables under the Sale Agreement and, upon any such
termination, the Outstanding Balance of all Receivables originated by Seller or
the applicable Originator as of the last day of the month then most recently
ended.

(c)       Compliance with Laws and Preservation of Legal Existence.  The
Servicer will comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority (including environmental
laws and ERISA), a breach of which would be reasonably likely to have a Material
Adverse Effect, except where contested in good faith and by proper proceedings.
The Servicer (i) will preserve and maintain its corporate existence and
(ii) will take all reasonable action to preserve and maintain all of its rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing
herein contained shall prevent a merger or consolidation of a Subsidiary into or
with the Servicer (if the Servicer is the surviving corporation) or another
Subsidiary or any other merger, consolidation or transfer of assets that is not
prohibited hereunder, as long as immediately after giving effect to any such
transaction, no Amortization Event shall have occurred and be continuing.

 

-30-



--------------------------------------------------------------------------------

(d)       Audits.  The Servicer will furnish to the Administrative Agent and
each Lender from time to time such information with respect to it and the
Receivables as the Administrative Agent or any of the Lenders may reasonably
request. The Servicer will, from time to time during regular business hours as
requested by the Administrative Agent or any of the Lenders upon reasonable
notice and at the sole cost of the Borrower, permit, and shall cause each
Originator to permit, the Administrative Agent (accompanied by any Lender), or
its respective agents or representatives: (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Person for purposes of conducting a Review pursuant to Section 5.1(d);
provided, so long as no Amortization Event has occurred and is continuing, a
Review shall occur no more than once in any calendar year and shall be, to the
extent possible, conducted contemporaneously with the annual review of the
Borrower conducted pursuant to Section 5.1(d) and the Borrower shall be
responsible for the costs and expenses of such Review.

(e)       Keeping and Marking of Records and Books.  (i) The Servicer will, or
will cause each Originator to, maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable within two (2) Business Days of the receipt of such
Collection or adjustment in respect of such Receivable). The Servicer will (and
will cause each Originator to) give the Administrative Agent and each Lender
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

    (ii)       The Servicer will cause each Originator to (A) on or prior to the
date hereof, make a notation in its books and records stating that the
Receivables have been sold to the Borrower and pledged to the Administrative
Agent, and (B) upon the request of the Administrative Agent following the
occurrence and during the continuation of an Amortization Event, deliver to the
Administrative Agent all invoices included in the Contracts (including, without
limitation, all multiple originals of any such invoice) relating to the
Receivables.

(f)        Compliance with Credit and Collection Policy.  The Servicer will
perform its servicing obligations in accordance with each applicable Credit and
Collection Policy in accordance with Section 6.2.

(g)        Collections.  The Servicer will service the Collections in accordance
with Section 6.2. In the event any payments relating to Receivables are remitted
directly to the Servicer or any Affiliate of the Servicer, the Servicer will
remit (or will cause all such payments to be remitted) directly to a Collection
Bank and deposited into a Collection Account within two (2) Business Days
following receipt thereof, and, at all times prior to

 

-31-



--------------------------------------------------------------------------------

such remittance, the Servicer will itself hold or, if applicable, will cause
such payments to be held in trust for the exclusive benefit of the
Administrative Agent and the Lenders, subject to the Servicer’s rights under
Section 6.2(c).

(h)       Taxes.  The Servicer will pay and discharge all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Servicer; provided that the
Servicer shall be required to pay any such tax, assessment, charge, levy or
claim (i) the payment of which is being contested in good faith and by proper
proceedings, (ii) not yet delinquent or (iii) the non-payment of which, if taken
in the aggregate, would not be reasonably likely to have a Material Adverse
Effect.

(i)       Compliance with OFAC Sanctions Program.  (i) The Servicer shall at all
times comply with the requirements of all OFAC Sanctions Programs applicable to
the Servicer and shall cause each of its Subsidiaries to comply with the
requirements of all OFAC Sanctions Programs applicable to such Subsidiary.

   (ii)      The Servicer shall provide the Administrative Agent and the Lenders
any information regarding the Servicer and its Affiliates necessary for the
Administrative Agent and the Lenders to comply with all applicable OFAC
Sanctions Programs; subject however, in the case of Affiliates, to the
Servicer’s ability to provide information applicable to them.

  (iii)      If the Servicer obtains actual knowledge or receives any written
notice of an OFAC Event, the Servicer shall promptly (i) give written notice to
the Administrative Agent and the Lenders of such OFAC Event, and (ii) comply in
all material respects with all applicable laws with respect to such OFAC Event
(regardless of whether the party included on the OFAC SDN List is located within
the jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and the Servicer hereby authorizes and consents to the Administrative
Agent and the Lenders taking any and all steps the Administrative Agent or the
Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).

(j)       ERISA.   The Servicer shall, and shall cause each of its Subsidiaries
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed could reasonably be expected
to result in the imposition of a Lien against any of its Property. The Servicer
shall, and shall cause each of its Subsidiaries to, promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Pension Plan, (b) receipt of any
notice from the PBGC of its intention to seek termination of any Pension Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Pension Plan, and (d) the occurrence of any event with respect to any

 

-32-



--------------------------------------------------------------------------------

Pension Plan which would result in the incurrence by the Servicer or any
Subsidiary of the Servicer of any material liability, fine or penalty, or any
material increase in the contingent liability of the Servicer or any Subsidiary
of the Servicer with respect to any post-retirement benefit under a “welfare
plan” (as defined in Section 3(1) of ERISA).

(k)      The Servicer will take all action necessary to ensure the Borrower at
all times complies with Section 5.1(h).

Section 5.4.      Negative Covenants of the Servicer.  Until the date on which
the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of all of the Commitments:

(a)       Change in Payment Instructions to Obligors.  Except as may be required
by the Administrative Agent pursuant to Section 6.2(b), the Servicer will not
add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors under any Receivables regarding payments to be made to
any Lock-Box or Collection Account, unless the Administrative Agent shall have
received, at least ten (10) days before the proposed effective date therefor,
(i) written notice of such addition, termination or change and (ii) with respect
to the addition of a Collection Bank or a Collection Account or Lock-Box, an
executed Collection Account Agreement with respect to the new Collection Account
or Lock-Box; provided, however, that the Servicer may make changes in
instructions to any such Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.

(b)       Modifications to Contracts and Credit and Collection Policy.   The
Servicer will not, and will not permit any Originator to, make any change to any
Credit and Collection Policy that could reasonably be expected to decrease the
credit quality of any newly created Receivables or materially adversely affect
the collectability of the Receivables. Except as provided in Section 6.2(d), the
Servicer will not, and will not permit any Originator to, extend, amend or
otherwise modify the terms of any Receivable or any terms of any Contract
related to such Receivable in any material respect other than in accordance with
the applicable Credit and Collection Policy.

(c)       Protection of Title.  The Servicer will defend the right, title and
interest of the Administrative Agent and the Lenders in, to and under the
Receivables, Related Security, Collections, each Contract under which any
Receivable arises, each Lock-Box and each Collection Account, against all claims
of third parties claiming through or under the Borrower or the Seller.

 

-33-



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION AND COLLECTION

Section 6.1.      Designation of the Servicer.  (a)            The servicing,
administration and collection of the Receivables shall be conducted by the
Servicer designated from time to time in accordance with this Section. Martin
Marietta is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms of this Agreement. At any
time after the occurrence and during the continuance of a Servicer Termination
Event, the Administrative Agent and the Lenders may at any time designate any
Person to succeed Martin Marietta as successor servicer.

(b)       Martin Marietta may delegate to Seller or its Subsidiaries, as
sub-servicers of the Servicer, certain of its duties and responsibilities as the
Servicer hereunder in respect of the Receivables originated by Seller. Without
the prior written consent of the Lenders, the Servicer shall not be permitted to
delegate any of its duties or responsibilities as the Servicer to any Person
other than (i) Seller or its Subsidiaries, (ii) with respect to certain
Charged-Off Receivables, outside collection agencies in accordance with its
customary practices, or (iii) in the ordinary course of business consistent with
its current customary practices in effect as of the date hereof. Neither Seller
nor its Subsidiaries shall be permitted to further delegate to any other Person
any of the duties or responsibilities of the Servicer delegated to it by Martin
Marietta. If at any time the Lenders shall designate as the Servicer any Person
other than Martin Marietta in accordance with the terms hereof, all duties and
responsibilities theretofore delegated by Martin Marietta to Seller or any of
its Subsidiaries may, at the discretion of the Administrative Agent or any of
the Lenders, be terminated forthwith on notice given by the Administrative Agent
or any Lender to Martin Marietta, the Borrower and the Administrative Agent or
the other Lenders, as applicable.

(c)       Notwithstanding any delegation by the Servicer of its duties and
responsibilities to a sub-servicer pursuant to subsection (b) above, for so long
as it remains Servicer, (i) the Servicer shall be and remain primarily liable to
the Administrative Agent and the Lenders for the full and prompt performance of
all duties and responsibilities of the Servicer hereunder and (ii) the
Administrative Agent and the Lenders shall be entitled to deal exclusively with
the Servicer in matters relating to the discharge by the Servicer of its duties
and responsibilities hereunder. The Administrative Agent and the Lenders shall
not be required to give notice, demand or other communication to any Person
other than the Servicer in order for communication to any sub-servicer or other
delegate with respect thereto to be accomplished. The Servicer shall be
responsible for providing any sub-servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.

Section 6.2.      Duties of the Servicer.  (a)          The Servicer shall take
or cause to be taken all such actions as may be necessary or advisable to
collect each Receivable from time to time, all in accordance with applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy of Seller and each Originator,
as applicable.

 

-34-



--------------------------------------------------------------------------------

(b)      The Servicer will instruct all Obligors under any Receivables to pay
all Collections directly to a Lock-Box or Collection Account. The Servicer shall
cause (i) all Collections from all Lock-Boxes to be deposited into a Collection
Account within two (2) Business Days following the date such funds become
available to the party in whose name such Lock-Box is held and (ii) a Collection
Account Agreement to be in full force and effect with respect to each Collection
Account. In the case of any remittances received in any Lock-Box or Collection
Account that shall have been identified, to the satisfaction of the Servicer, to
not constitute Collections or other proceeds of the Collateral, the Servicer
shall promptly remit such items to the Person identified to it as being the
owner of such remittances. From and after the date the Administrative Agent
delivers to any Collection Bank a Collection Notice pursuant to Section 6.4
(such date, the “Dominion Date”), the Administrative Agent, on behalf of the
Lenders, may request that the Servicer, and the Servicer thereupon promptly
shall instruct all Obligors under any Receivables to remit all payments thereon
to a new account specified by the Administrative Agent and, at all times
thereafter, the Servicer shall not deposit or otherwise credit, and shall not
permit any other Person to deposit or otherwise credit to such new account any
cash or payment item other than Collections.

(c)      The Servicer (and from and after the Dominion Date, the Administrative
Agent) shall administer the Collections in accordance with the procedures
described herein and in Article II. Subject to the last sentence of this
Section, the Servicer shall hold in trust for the account of the Borrower and
each Lender their respective shares of the Collections in accordance with
Article II. Following the occurrence of the Dominion Date, the Servicer shall,
upon the request of the Administrative Agent, segregate, in a manner acceptable
to the Administrative Agent, all cash, checks and other instruments received by
it from time to time constituting Collections from the general funds of the
Servicer or the Borrower prior to the remittance thereof in accordance with
Article II to the extent of any accrued and unpaid Aggregate Unpaids, and the
requirement to continue such segregation shall continue until (i) such
Amortization Event is waived in the sole discretion of the Required Lenders or
(ii) the conditions to further Advances set forth in Section 4.2 are satisfied.
Subject to Section 2.2, at all times while the Servicer is required to segregate
Collections pursuant to the preceding sentence, the Servicer shall segregate and
deposit with a bank designated by the Administrative Agent such allocable share
of Collections of Receivables set aside for the Lenders on the first Business
Day following receipt by the Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer. Notwithstanding anything in this
Agreement to the contrary, for so long as the Administrative Agent is not
permitted to or has not requested the segregation of Collections in accordance
with this Section and Martin Marietta or one of its Affiliates is the Servicer,
the Servicer may process Collections as a part of a central cash management
system maintained by Martin Marietta and its Affiliates, which system shall
include written records (which may be electronic) of all debits and credits
attributable to the Borrower and its Receivables and all other participants in
such system and, prior to the Dominion Date, such funds may be commingled with
other funds of Martin Marietta and its Affiliates.

 

-35-



--------------------------------------------------------------------------------

(d)      The Servicer may, in accordance with the applicable Credit and
Collection Policy, extend the maturity of any Receivable or adjust the
Outstanding Balance of any Receivable as the Servicer determines to be
appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable, Defaulted Receivable or Charged-Off Receivable, except as
permitted by clause (f) of the definition of Eligible Receivable, or limit the
rights of the Administrative Agent or the Lenders under this Agreement.
Notwithstanding anything to the contrary contained herein, following the
occurrence and during continuation of an Amortization Event, the Administrative
Agent shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.

(e)      The Servicer shall hold in trust for the Borrower and the
Administrative Agent and each Lender all Records in its possession that
(i) evidence or relate to the Receivables, the related Contracts and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, following the occurrence of an Amortization Event that is continuing
(provided such Amortization Event is not waived in accordance with this
Agreement), as soon as practicable upon demand of the Administrative Agent,
deliver or make available to the Administrative Agent all such Records, at a
place selected by the Administrative Agent. The Servicer shall, one (1) Business
Day following receipt thereof turn over (A) to the Borrower any cash collections
or other cash proceeds in accordance with Article II and (B) to the applicable
Person any cash collections or other cash proceeds received with respect to Debt
not constituting Receivables. The Servicer shall, from time to time at the
request of the Administrative Agent or any Lender, furnish to the Lenders
(promptly after any such request) a calculation of the amounts set aside for the
Lenders pursuant to Article II.

(f)      Subject to Section 1.5, any payment by an Obligor in respect of any
indebtedness owed by it to an Originator, the Seller or the Borrower shall,
except as otherwise specified by such Obligor or otherwise required by the
related Contract or law and unless otherwise instructed by the Administrative
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 6.3.      Collection Accounts.    Subject to the terms of the applicable
Collection Account Agreement, the Borrower shall grant to the Administrative
Agent for the benefit of the Lenders “control” (within the meaning of the
applicable UCC) over each Lock-Box and Collection Account. The Borrower hereby
authorizes the Administrative Agent, and agrees that the Administrative Agent
shall be entitled (a) after the occurrence of the Dominion Date, to endorse
Borrower’s name on checks and other instruments representing Collections and
take such action as shall be necessary or desirable to cause all cash, checks
and other instruments constituting Collections of Receivables to come into the
possession of the Administrative Agent rather than the Borrower, and (b) after
the occurrence of an Amortization Event that is continuing, to enforce the
Receivables, the related Contracts and the Related Security.

 

-36-



--------------------------------------------------------------------------------

Section 6.4.      Collection Notices.  The Administrative Agent is authorized to
date and to deliver to the Collection Banks the Collection Notices (i) upon the
occurrence and during the continuance of an Amortization Event or (ii) if deemed
necessary or advisable in the Administrative Agent’s Permitted Discretion.
Subject to the terms of the applicable Collection Account Agreement, the
Borrower has transferred to the Administrative Agent, for the benefit of the
Lenders, exclusive “control” over each Lock-Box and related Collection Accounts;
provided, however, that the Borrower and its applicable Affiliates shall retain
the right to direct dispositions of funds from the Lock-Boxes and Collection
Accounts prior to delivery of the Collection Notices. In case any authorized
signatory of the Borrower whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force.

Section 6.5.      Responsibilities of the Borrower.      Anything herein to the
contrary notwithstanding, the exercise by the Administrative Agent and the
Lenders of their rights hereunder shall not release the Servicer, Seller, any
Originator or the Borrower from any of their duties or obligations with respect
to any Receivables or under the related Contracts. The Lenders shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of the Borrower,
Seller or any Originator with respect to an Obligor.

Section 6.6.      Reports. (a) Monthly Reports.       On each Monthly Reporting
Date, the Servicer shall prepare and deliver not later than 11:00 a.m. (New York
City time) to the Lenders, a Monthly Report for the calendar month then most
recently ended in the form of Exhibit IX hereto (appropriately completed and
executed).

(b)       Weekly Reports.  At any time the Servicer shall fail to maintain a
senior unsecured long-term debt rating of at least “BB” by S&P or “Ba2” by
Moody’s, the Lenders may request that the Servicer prepare and deliver not later
than 11:00 a.m. (New York City time) on each Weekly Reporting Date to the
Lenders a Weekly Report in the form of Exhibit VIII hereto (appropriately
completed and executed).

(c)       Receivables Reports.   At such times as the Administrative Agent or
any Lender shall reasonably request, the Servicer shall prepare and deliver not
later than 11:00 a.m. (New York City time) two (2) Business Days after such
request a listing by Obligor of all Receivables together with an aging of such
Receivables.

(d)       Originator Reports.   Upon request, the Servicer shall forward to the
Administrative Agent copies of all reports received from Seller or any
Originator promptly upon receipt of the same.

Section 6.7.      Servicing Fees.  In consideration of Martin Marietta’s
agreement to act as the Servicer hereunder, so long as Martin Marietta shall
continue to perform as the Servicer

 

-37-



--------------------------------------------------------------------------------

hereunder, Martin Marietta shall be paid a fee (the “Servicing Fee”) on each
Settlement Date, in arrears for the immediately preceding Calculation Period,
equal to 1.00% (the “Servicing Fee Rate”) per annum of the average aggregate
Outstanding Balance of all Receivables during such Calculation Period. At any
time while the Servicer is not an Affiliate of the Borrower, the Servicing Fee
shall be computed at such rate per annum as the Administrative Agent, the
Borrower and such Servicer may mutually agree.

ARTICLE VII

AMORTIZATION EVENTS

Section 7.1.      Amortization Events.   The occurrence of any one or more of
the following events shall constitute an “Amortization Event”:

(a)       (i) The Borrower shall fail to make any payment or deposit of
Principal required to be paid to a Lender, the Administrative Agent or an
Indemnified Party under this Agreement or any other Transaction Document when
due or Seller shall fail to make any payment pursuant to Section 3.2 of the
Purchase Agreement when due, (ii) the Borrower shall fail to make any payment or
deposit of Interest or Fees within five (5) Business Days after the due date
thereof, or (iii) the Borrower or Seller shall fail to make any other payment or
deposit required to be paid to a Lender, the Administrative Agent or an
Indemnified Party under this Agreement or any other Transaction Document to
which it is a party within thirty (30) days after the earlier of the date on
which (x) notice has been given to such Person by the Administrative Agent or a
Lender of such occurrence or (y) an Authorized Officer of such Person shall have
knowledge thereof.

(b)       The Borrower shall fail to perform or observe in any material respect
any covenant contained in any provision of Section 5.1(b)(i), Section 5.1(o),
Section 5.2(b), (c), (d), (h), and (i) and, with respect to Section 5.2(i), such
failure shall continue for ten (10) days after the earlier of the date on which
(i) notice has been given to the Borrower by the Administrative Agent or a
Lender of such occurrence or (ii) an Authorized Officer of the Borrower shall
have knowledge thereof.

(c)       The Borrower or Seller shall fail to perform or observe in any
material respect any other covenant, agreement or other obligation hereunder
(other than as referred to in another paragraph of this Section) or any other
Transaction Document to which it is a party and such failure shall continue for
thirty (30) days after the earlier of the date on which (i) notice has been
given to such Person by the Administrative Agent or a Lender of such
non-performance or non-observance, or (ii) an Authorized Officer of such Person
otherwise becomes aware of such non-performance or non-observance.

(d)       Any representation, warranty or certification made by the Borrower or
Seller in this Agreement, any other Transaction Document or in any other
document required to be delivered pursuant hereto or thereto shall prove to have
been incorrect when made in any material respect and such deficiency remains
unremedied for five (5) days after the earlier of the date on which (i) notice
has been given to the Borrower by the

 

-38-



--------------------------------------------------------------------------------

Administrative Agent or a Lender of such occurrence or (ii) an Authorized
Officer of such Person shall have knowledge thereof; provided that the
materiality threshold in this subsection shall not be applicable with respect to
any representation or warranty which itself contains a materiality threshold.

(e)      On any day a Borrowing Base Deficiency shall exist and remain
unremedied for two (2) Business days after the earlier of the date on which
(i) notice has been given to the Borrower by the Administrative Agent or a
Lender of such occurrence or (ii) an Authorized Officer of the Borrower shall
have knowledge thereof.

 (f)      An Event of Bankruptcy shall occur with respect to any Loan Party.

 (g)      As at the end of any Calculation Period:

    (i)      The average of the Delinquency Ratios for the three months then
most recently ended shall exceed 3.25%;

   (ii)      The average of the Default Ratios for the three months then most
recently ended shall exceed 1.75%;

  (iii)      The average of the Dilution Ratios for the three months then most
recently ended shall exceed 1.10%; or

  (iv)      The average of the Days Sales Outstanding Ratios for the three
months then most recently ended shall exceed 60 days;

(h)      The occurrence and continuation of a Servicer Termination Event.

 (i)      The Borrower shall cease to be Solvent.

 (j)      (i) One or more final judgments for the payment of money in an amount
in excess of the minimum claim amount required to commence an involuntary case
against the Borrower under Section 303(b)(1) or (2) of the Federal Bankruptcy
Code, as adjusted from time to time under Section 104 of the Federal Bankruptcy
Code, individually or in the aggregate, shall be entered against the Borrower by
any Person other than a party hereto, and such judgment shall continue
unsatisfied and in effect for thirty (30) consecutive days without a stay of
execution or (ii) one or more final judgments for the payment of money in an
amount in excess of $50,000,000, individually or in the aggregate, shall be
entered against Seller by any Person other than a party hereto on claims not
covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
sixty (60) consecutive days without a stay of execution, and in each case such
failure to satisfy or stay such judgment shall remain unremedied for five
(5) days after the earlier of the date on which (x) notice has been given to
such Person by the Administrative Agent or a Lender of such occurrence or (y) an
Authorized Officer of such Person shall have knowledge thereof.

 

-39-



--------------------------------------------------------------------------------

(k)      The Seller shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to the Borrower under the Purchase Agreement, other than pursuant to
Section 6.2 of the Purchase Agreement as a result of the occurrence of the
Facility Termination Date.

(l)       (i)  This Agreement or any other Transaction Document shall cease to
be effective or to be the legally valid, binding and enforceable obligation of
the Borrower, the Servicer or Seller, (ii) the Borrower, the Servicer or Seller
shall directly or indirectly contest in any manner effectiveness, validity,
binding nature or enforceability of this Agreement or any other Transaction
Document, (iii) the Administrative Agent for the benefit of the Lenders shall
cease to have a valid and perfected first priority security interest in the
Receivables, the Related Security and the Collections with respect thereto or
(iv) the Collection Accounts shall cease to be maintained in a manner consistent
with Section 5.1(j).

(m)      The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Receivables or Related
Security and such lien shall not have been released within ten (10) Business
Days.

 (n)      One or more final judgments shall have been entered against the
Borrower or a member of its Controlled Group either (i) requiring termination or
imposing liability (other than for premiums under Section 4007 of ERISA) under
Title IV of ERISA in respect of, or requiring a trustee to be appointed under
Title IV of ERISA to administer any Pension Plan or Pension Plans having
aggregate Unfunded Liabilities in excess of $50,000,000 or (ii) in an action
relating to a Multiemployer Plan involving a current payment obligation in
excess of $50,000,000, which judgment, in either case, has not been satisfied or
stayed within sixty (60) days and such failure to satisfy or stay is unremedied
for five (5) days after the earlier of the date on which (x) notice has been
given to the Borrower by the Administrative Agent or a Lender of such occurrence
or (y) an Authorized Officer of the Borrower shall have knowledge thereof.

 (o)      A Change of Control shall occur with respect to the Borrower.

Section 7.2.      Remedies.  Upon the occurrence and during the continuation of
an Amortization Event, the Administrative Agent may, and upon the direction of
the Required Lenders, shall, take any of the following actions: (i) upon notice
to the Loan Parties, declare the Amortization Date to have occurred, whereupon
the Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party;
provided, however, that upon the occurrence of an Amortization Event described
in Section 7.1(f), or of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Federal Bankruptcy Code, the Amortization
Date shall automatically occur, without demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Loan Party, (ii) notify
Obligors under any Receivables of the Administrative Agent’s and Lenders’
interest in such Receivables, (iii) charge Interest at the Default Rate, or
(iv) deliver Collection Notices to the Collection Banks in accordance with
Section 6.4. The aforementioned rights and remedies shall be without limitation,
and shall be in addition to all

 

-40-



--------------------------------------------------------------------------------

other rights and remedies of the Administrative Agent and the Lenders otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

ARTICLE VIII

INDEMNIFICATION

Section 8.1.      Indemnities by Borrower.    (a) Without limiting any other
rights that the Administrative Agent or any Lender may have hereunder or under
applicable law, the Borrower hereby agrees to indemnify (and pay upon demand to)
the Administrative Agent and each of the Lenders and their respective assigns,
officers, directors, agents and employees (each an “Indemnified Party”) from and
against any and all damages, losses, claims, taxes, liabilities, costs,
reasonable expenses and for all other amounts payable, including reasonable fees
and disbursements of external counsel (all of the foregoing, subject to the
exceptions in this Section and without duplication, being collectively referred
to as “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or as a result of this Agreement or the acquisition, either directly or
indirectly, by the Administrative Agent or any Lender of an interest in the
Receivables; excluding, however, in all of the foregoing instances:

(A)       Indemnified Amounts to the extent a court of competent jurisdiction
holds that such Indemnified Amounts resulted from fraud, bad faith, gross
negligence or willful misconduct on the part of an Indemnified Party;

(B)       Indemnified Amounts to the extent the same include losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness or financial inability or unwillingness to pay
(other than a dispute giving rise to a Dilution) of the related Obligor;

(C)       Excluded Taxes; or

(D)       Indemnified Amounts to the extent relating to relationships between or
among each of, or any of, the Administrative Agent, the Lenders or any assignee
or participant thereof;

provided, however, that nothing contained in this sentence shall limit the
liability of the Borrower or limit the recourse of the Lenders to the Borrower
for amounts otherwise specifically provided to be paid by the Borrower under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, the Borrower shall indemnify the Indemnified Parties for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible Receivables, regardless of whether reimbursement therefor would
constitute recourse to the Borrower) relating to or resulting from:

   (i)        any representation or warranty made by any Loan Party or Seller
(or any officers of any such Person) under or in connection with this Agreement,
any other

 

-41-



--------------------------------------------------------------------------------

Transaction Document or any other information or report required to be delivered
by any such Person pursuant hereto or thereto, which shall have been false or
incorrect in any material respect when made or deemed made;

             (ii)        the failure by any Loan Party or Seller to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the noncompliance of any Receivable or Contract
related thereto with any such applicable law, rule or regulation or any failure
of the Seller to keep or perform any of its obligations, express or implied,
with respect to the Contract relating to any Receivable;

            (iii)        any failure of any Loan Party, or the Seller to perform
its duties, covenants or other obligations in accordance with the provisions of
any Transaction Document to which it is a party;

            (iv)       any environmental liability, products liability, personal
injury or damage suit, or other similar claim arising out of or in connection
with merchandise, insurance or services that are the subject of any Receivable
or the related Contract;

             (v)        any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Receivable (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

            (vi)       the commingling of Collections of Receivables at any time
with other funds, except as permitted or contemplated under the Transaction
Documents;

           (vii)       any investigative, administrative or judicial proceeding
brought or threatened against the Indemnified Party relating to or arising out
of this Agreement or any other Transaction Document or any actual or proposed
use of proceeds of the Loans made hereunder;

          (viii)       any inability to litigate any claim against any Obligor
in respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

  (ix)      any failure of the Borrower to acquire and maintain legal and
equitable title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from the Seller, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of the Borrower to give
reasonably equivalent value to the Seller under the Purchase Agreement in
consideration of the transfer by it of any Receivable, or any attempt by any
Person to void such transfer under statutory provisions or common law or
equitable action;

 

-42-



--------------------------------------------------------------------------------

  (x)       any failure to vest and maintain vested in the Administrative Agent
(for the benefit of the Lenders) a valid first priority perfected security
interest in the Collateral, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

 (xi)        the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Collateral,
whether on the date hereof or at any subsequent time;

(xii)        any action or omission by any Loan Party which reduces or impairs
the rights of the Administrative Agent or the Lenders with respect to any
Collateral or the value of any Collateral except as permitted or contemplated
under the Transaction Documents;

          (xiii)        any attempt by any Person to void any Advance or the
security interest in the Collateral granted hereunder, whether under statutory
provision, common law or equitable action; and

          (xiv)        the failure of any Receivable included in the calculation
of the Borrowing Base as an Eligible Receivable to be an Eligible Receivable at
the time so included.

(b)     After receipt by an Indemnified Party of notice of any investigative,
administrative or judicial proceeding (collectively, a “Proceeding”) involving
such Indemnified Party, such Indemnified Party shall, if a claim in respect
thereof is to be made against the Borrower hereunder, promptly notify the
Borrower in writing, and in reasonable detail, of such Proceeding. Upon receipt
of notice from an Indemnified Party seeking indemnification hereunder with
respect to any such Proceeding, the Borrower shall be entitled to assume the
defense of any such Proceeding with counsel reasonably satisfactory to the
Administrative Agent. Upon the Borrower’s assumption of the defense of any such
Proceeding, the Indemnified Party shall have the right to participate in such
Proceeding and to retain its own counsel but the Borrower shall not be liable
for any legal expenses of other counsel subsequently incurred by such
Indemnified Party in connection with the defense thereof unless (x) Borrower
agrees in writing to pay such fees and expenses, (y) Borrower fails to employ
counsel reasonably satisfactory to the Administrative Agent in a timely manner,
or (z) the Indemnified Party shall have been advised by counsel that there are
actual or potential conflicting interests between the Borrower, on the one hand,
and the Indemnified Party, on the other hand, including situations in which
there are one or more legal defenses available to the Indemnified Party that are
different from or additional to those available to the Borrower; provided,
however, that the Borrower shall not in any event be responsible hereunder for
the fees and expenses of more than one counsel (plus local counsel, where
necessary) for any Indemnified Party in connection with any Proceeding. The
Borrower shall have the sole authority to settle any claim for monetary damages
and, if the Borrower chooses not to assume the defense of any such Proceeding,
no Indemnified Party will consent to a settlement of, or the entry of any
judgment arising from, any Proceeding without the Borrower’s prior written
consent, which shall not be unreasonably withheld or delayed.

 

-43-



--------------------------------------------------------------------------------

Section 8.2.      Indemnities by the Servicer.  (a) Without limiting any other
rights that the Administrative Agent or any Lender may have hereunder or under
applicable law, the Servicer hereby agrees to indemnify (and pay upon demand to)
each Indemnified Party from and against any and all damages, losses, claims,
taxes, liabilities, costs, reasonable expenses and for all other amounts
payable, including reasonable fees and disbursements of external counsel (all of
the foregoing, subject to the exceptions in the Section and without duplication,
being collectively referred to as “Servicer Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of the
Servicer’s failure to duly and punctually perform its obligations under this
Agreement excluding, however, in all of the foregoing instances:

(A)      Servicer Indemnified Amounts to the extent a court of competent
jurisdiction holds that such Servicer Indemnified Amounts resulted from fraud,
bad faith, gross negligence or willful misconduct on the part of an Indemnified
Party;

(B)      Servicer Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness or financial inability or unwillingness
to pay (other than a dispute giving rise to a Dilution) of the related Obligor;
and

(C)      Excluded Taxes;

provided, however, that nothing contained in this sentence shall limit the
liability of the Servicer or limit the recourse of the Lenders to the Servicer
for Collections received by the Servicer and required to be remitted by it under
the terms of this Agreement. Without limiting the generality of the foregoing
indemnification, the Servicer shall indemnify the Indemnified Parties for
Servicer Indemnified Amounts (including, without limitation, losses in respect
of uncollectible Receivables, regardless of whether reimbursement therefor would
constitute recourse to the Servicer) relating to or resulting from:

   (i)      any representation or warranty made by the Servicer (or any officers
of the Servicer) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect in
any material respect when made or deemed made;

  (ii)      the failure by the Servicer to comply with any applicable law, rule
or regulation with respect to the collection of any Receivable or Related
Security;

 (iii)      any failure of the Servicer to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;

 (iv)      the commingling by the Servicer of Collections of Receivables or
funds or other assets arising therefrom at any time with other funds, except as
permitted or contemplated under the Transaction Documents;

 

-44-



--------------------------------------------------------------------------------

  (v)       any investigation, litigation or proceeding relating to the Servicer
in which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby, in each case, resulting from the act or
omission of the Servicer (other than any dispute initiated by any Indemnified
Party); and

 (vi)       any action or omission by the Servicer in the performance of its
obligations hereunder which reduces or impairs the rights of the Administrative
Agent or the Lenders with respect to any Receivable or the value of any such
Receivable, except as permitted or contemplated under the Transaction Documents.

(b)     After receipt by an Indemnified Party of notice of any Proceedings
involving such Indemnified Party, such Indemnified Party shall, if a claim in
respect thereof is to be made against the Servicer hereunder, promptly notify
the Servicer in writing, and in reasonable detail, of such Proceeding. Upon
receipt of notice from an Indemnified Party seeking indemnification hereunder
with respect to any such Proceeding, the Servicer shall be entitled to assume
the defense of any such Proceeding with counsel reasonably satisfactory to the
Administrative Agent. Upon the Servicer’s assumption of the defense of any such
Proceeding, the Indemnified Party shall have the right to participate in such
Proceeding and to retain its own counsel but the Servicer shall not be liable
for any legal expenses of other counsel subsequently incurred by such
Indemnified Party in connection with the defense thereof unless (x) the Servicer
agrees in writing to pay such fees and expenses, (y) the Servicer fails to
employ counsel reasonably satisfactory to the Administrative Agent in a timely
manner, or (z) the Indemnified Party shall have been advised by counsel that
there are actual or potential conflicting interests between the Servicer, on the
one hand, and the Indemnified Party, on the other hand, including situations in
which there are one or more legal defenses available to the Indemnified Party
that are different from or additional to those available to the Servicer;
provided, however, that the Servicer shall not in any event be responsible
hereunder for the fees and expenses of more than one counsel (plus local
counsel, where necessary) for any Indemnified Party in connection with any
Proceeding. The Servicer shall have the sole authority to settle any claim for
monetary damages and, if the Servicer chooses not to assume the defense of any
such Proceeding, no Indemnified Party will consent to a settlement of, or the
entry of any judgment arising from, any Proceeding without the Servicer’s prior
written consent, which shall not be unreasonably withheld or delayed.

Section 8.3.      Increased Cost and Reduced Return.  (a) Increased Costs
Generally. If any Change in Law shall:

   (i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

  (ii)       subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 (iii)       impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

 

-45-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered with respect to such Loan.

(b)      Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c)      Certificates for Reimbursement.    A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)       Delay in Requests.    Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than one hundred eighty
(180) days prior to the date that such Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
one hundred eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 8.4.      Other Costs and Expenses.  (a) The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), and shall pay all reasonable fees and time
charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other
Transaction Documents, or any amendments,

 

-46-



--------------------------------------------------------------------------------

modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), including,
without limitation, such reasonable fees and expenses incurred in connection
with the creation, perfection or protection of the Liens under the Transaction
Documents (including all title insurance fees and all search, filing and
recording fees) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, any Liquidity Provider or any shareholder of
any Conduit Lender (including the fees, charges and disbursements of any counsel
for the Administrative Agent or any Lender), and shall pay all reasonable fees
and time charges for attorneys who may be employees of the Administrative Agent
or any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Transaction Documents,
including its rights under this Section or (B) in connection with the Loans made
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans (including
all such reasonable costs and expenses incurred in connection with any
proceeding under Debtor Relief Laws involving the Borrower or any other Loan
Party as a debtor thereunder) (all such reasonable costs or out-of-pocket
expenses covered by this Section, the “Covered Expense”). The Borrower shall
promptly reimburse Agent for all other reasonable costs and documented expenses
incurred by it or any Lender, any Liquidity Provider or any shareholder of any
Conduit Lender in connection with the preparation, execution, delivery and
administration of the Transaction Documents or the transactions contemplated
thereby, including the cost of the Ratings and the reasonable fees and
documented out-of-pocket expenses of counsel of each Lender.

(b)      Reimbursement by Lenders.  To the extent that (i) the applicable Loan
Party for any reason fails to indefeasibly pay any amount required under
Section 8.1, Section 8.2 or subsection (a) of this Section to be paid by any of
them to the Administrative Agent (or any sub-agent thereof) or (ii) any
liabilities, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever are imposed on,
incurred by, or asserted against, the Administrative Agent in any way relating
to or arising out of this Agreement or any other Transaction Document or any
action taken or omitted to be taken by Administrative Agent in connection
therewith, then, in each case, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) such Lender’s pro rata share of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
in its capacity as such.

(c)      Waiver of Consequential Damages, Etc.      To the fullest extent
permitted by applicable law, but subject to the reservation in Section 12.9, the
Loan Parties shall not assert, and hereby waive, any claim against any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Transaction Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnified Party referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems pursuant to and in
accordance with this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby.

 

-47-



--------------------------------------------------------------------------------

(d)    Payments.    All amounts due under this Section shall be payable promptly
after demand therefor.

(e)    Survival.    Each party’s obligations under this Section shall survive
the termination of the Transaction Documents and payment of the obligations
hereunder.

Section 8.5.      Taxes.  (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of the Borrower under any Transaction Document
shall be made without deduction or withholding for any Taxes (other than
Excluded Taxes), except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)      Payment of Other Taxes by the Borrower    The Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c)      Indemnification by the Borrower.    The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d)      Indemnification by the Lenders.    Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.2 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such

 

-48-



--------------------------------------------------------------------------------

Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Transaction Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Transaction Document
or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
subsection (d).

(e)      Evidence of Payments.    As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f)      Status of Lenders.    Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any
Transaction Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

(g)      Treatment of Certain Refunds.    If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (g) (plus any
related penalties, interest or other charges imposed by the relevant
Governmental Authority, except for any such amounts imposed on such indemnified
party specifically as a result of any act or omission of such indemnified party)
in the event that such indemnified party is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
subsection (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection (g) the

 

-49-



--------------------------------------------------------------------------------

payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)      Survival.    Each party’s obligations under this Section shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

Section 8.6.      Mitigation Obligations; Replacement of
Lenders.    (a)    Designation of a Different Lending Office. If any Lender
requests compensation under Section 8.3, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 8.5, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 8.3
or 8.5, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b)      Replacement of Lenders. If any Lender requests compensation under
Section 1.7, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 8.5 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 8.6(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Article X), all of its interests, rights
(other than its existing rights to payments pursuant to Section 8.3 or
Section 8.5) and obligations under this Agreement and the related Transaction
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 (i)       the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Article X;

(ii)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Transaction
Documents (including any Broken Funding Costs as if the Loans owing to it were
prepaid rather than assigned) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

-50-



--------------------------------------------------------------------------------

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 8.3 or payments required to be made pursuant to
Section 8.5, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)      such assignment does not conflict with applicable law; and

 (v)      in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1.      Appointment and Authority.    (a) Each of the Lenders hereby
irrevocably appoints SunTrust Bank to act on its behalf as the Administrative
Agent hereunder and under the other Transaction Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and neither the Borrower nor any other Loan
Party shall have rights as a third-party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Transaction Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b)      In performing its functions and duties hereunder, the Administrative
Agent shall act solely as the Administrative Agent of the Lenders and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for either of Loan Parties or any of their respective
successors and assigns.

Section 9.2.      Rights as a Lender.    The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to,

 

-51-



--------------------------------------------------------------------------------

own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.3.      Delegation of Duties.    The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Transaction Document by or through any one or more sub agents
appointed by the Administrative Agent. The Administrative Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.

Section 9.4.      Exculpatory Provisions.    (a) The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Transaction Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

  (i)       shall not be subject to any fiduciary or other implied duties,
regardless of whether an Amortization Event has occurred and is continuing;

 (ii)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Transaction Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Transaction Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Transaction Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii)       shall not, except as expressly set forth herein and in the other
Transaction Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

-52-



--------------------------------------------------------------------------------

(b)      The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 7.2 and 12.1), or (ii) in the absence
of its own fraud, bad faith, gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Amortization Event unless and until notice describing such Amortization Event is
given to the Administrative Agent in writing by the Borrower, a Lender.

(c)      The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Transaction Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Amortization
Event, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Transaction Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 9.5.      Reliance by the Administrative Agent.    The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.6.      Notice of Amortization Events.    Neither the Administrative
Agent nor any Lender shall be deemed to have knowledge or notice of the
occurrence of any Amortization Event or Potential Amortization Event unless it
has received notice from the Administrative Agent or another Lender, as
applicable, or a Loan Party referring to this Agreement, stating that an
Amortization Event or Potential Amortization Event has occurred hereunder and
describing such Amortization Event or Potential Amortization Event. In the event
that the Administrative Agent or any Lender receives such a notice, it shall
promptly give written notice thereof to the Administrative Agent and the other
Lenders, as applicable. The Administrative Agent shall take such action with
respect to such Amortization Event or Potential Amortization Event as shall be
directed by any Lender.

 

-53-



--------------------------------------------------------------------------------

Section 9.7.      Non-Reliance on the Administrative Agent and Other
Lenders.            Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Transaction
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 9.8.      Indemnification of Administrative Agent.    Each Lender agrees
to indemnify the Administrative Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by Loan Parties and
without limiting the obligation of Loan Parties to do so), ratably in accordance
with their respective Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent or such Person in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
the Administrative Agent in its capacity as Administrative Agent or such Person
shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Administrative Agent or such Person as a
result of, or arising out of, or in any way related to or by reason of, any of
the transactions contemplated hereunder or the execution, delivery or
performance of this Agreement or any other document furnished in connection
herewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the bad faith, fraud, gross negligence or willful misconduct of the
Administrative Agent or such Person as finally determined by a court of
competent jurisdiction).

Section 9.9.      Administrative Agent in its Individual Capacity.    The
Administrative Agent in its individual capacity and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
Loan Parties and their Affiliates as though the Administrative Agent were not
the Administrative Agent hereunder. With respect to its portion of any Advance,
if any, the Administrative Agent shall have the same rights and powers under
this Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

Section 9.10.    Resignation of Administrative Agent; Successor Administrative
Agent.    (a) The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If

 

-54-



--------------------------------------------------------------------------------

no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b)      If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)      With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Transaction Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the
Transaction Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Transaction Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Transaction Documents, the provisions of
this Article and Sections 8.1, 8.2 and 8.4 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

Section 9.11.      UCC Filings.  Each of the Lenders hereby expressly recognizes
and agrees that the Administrative Agent may be designated as the secured party
of record on the various UCC filings required to be made under this Agreement
and the party entitled to amend, release and terminate the UCC filings under the
Purchase Agreement in order to perfect their respective interests in the
Receivables, Collections and Related Security, that such designation shall be
for

 

-55-



--------------------------------------------------------------------------------

administrative convenience only in creating a record or nominee holder to take
certain actions hereunder on behalf of the Lenders and that such listing will
not affect in any way the status of the Lenders as the true parties in interest
with respect to the Advances. In addition, such listing shall impose no duties
on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article IX.

Section 9.12.      Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Aggregate
Unpaids that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Article VIII) allowed in such judicial
proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Article VIII.

Section 9.13.      Collateral Matters.            (a) The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien on any property granted to or held by the Administrative Agent
under any Transaction Document (x) upon termination of all Commitments and
payment in full of all Aggregate Unpaids (other than contingent indemnification
obligations), (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Transaction Documents, or (z) subject to
Section 12.1, if approved, authorized or ratified in writing by the Required
Lenders. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property pursuant to this Section.

(b)      The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the

 

-56-



--------------------------------------------------------------------------------

Collateral, the existence, priority or perfection of the Administrative Agent’s
Lien thereon, or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

ARTICLE X

ASSIGNMENTS; PARTICIPATIONS

Section 10.1.      Assignments.    (a)  Generally.    The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of Section 10.2, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (d) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.2) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)      Assignments by Lenders.    Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

  (i)      Minimum Amounts.    (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments and the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B)      in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the relevant Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Amortization Event has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

-57-



--------------------------------------------------------------------------------

 (ii)      Proportionate Amounts.    Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii)      Required Consents.    No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)      the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Amortization Event has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof; and

(B)      the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender, a Liquidity Provider or
an Approved Fund.

 (iv)      Assignment and Assumption.    The parties (other than consenting or
acknowledging parties) to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment.

  (v)       No Assignment to Certain Persons.  No such assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons.

 (vi)       No Assignment to Natural Persons.  No such assignment shall be made
to a natural Person.

(vii)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire

 

-58-



--------------------------------------------------------------------------------

(and fund as appropriate) its full pro rata share of all Loans in accordance
with its Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 8.1, 8.2, 8.4 and 12.6 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.2.
The Borrower and the Seller hereby agree and consent to the complete assignment
by each Conduit Lender of all of its respective rights under, interest in, title
to and obligations under the Transaction Documents to the respective collateral
agent or trustee under such Conduit Purchaser’s Commercial Paper Note program or
programs.

(c)      Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Atlanta,
Georgia a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)      Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

-59-



--------------------------------------------------------------------------------

Section 10.2.      Participations.    Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
other Loan Party or any Loan Party’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it) and under the Liquidity Agreement; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
under the Liquidity Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.1 that
expressly relate to amendments requiring the unanimous consent of the Lenders.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 8.3 and 8.5 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 10.1(b); provided that such
Participant (A) agrees to be subject to the provisions of Section 8.6 as if it
were an assignee under Section 10.1(b); and (B) shall not be entitled to receive
any greater payment under Sections 8.3 or 8.5, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 8.6 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.6 (Right of Setoff) as though it were a
Lender; provided that such Participant agrees to be subject to Section 12.7
(Sharing of Payments by Lenders) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Transaction
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Transaction Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

-60-



--------------------------------------------------------------------------------

ARTICLE XI.

GRANT OF SECURITY INTEREST

Section 11.1.      Grant of Security Interest.        The Borrower hereby grants
to the Administrative Agent for the ratable benefit of the Lenders a continuing
security interest in all of the Borrower’s right, title and interest in, to and
under all Receivables now existing or hereafter arising, the Collections, each
Lock-Box, each Collection Account, all Related Security, all other rights and
payments relating to such Receivables, and all proceeds of any of the foregoing
(collectively, the “Collateral”), prior to all other liens on and security
interests therein to secure the prompt and complete payment of the Aggregate
Unpaids and the performance of all of the Borrower’s obligations under the
Transaction Documents. The Administrative Agent is hereby authorized to file a
financing statement naming the Borrower as the debtor and/or the Borrower and
describing the collateral covered thereby as “all personal property and the
proceeds thereof”, “all assets and the proceeds thereof” or words of similar
effect. The Administrative Agent and the Lenders shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.

Section 11.2.      Assignment of Security Interest under Purchase
Agreement.    The Borrower hereby assigns to the Administrative Agent for the
ratable benefit of the Lenders, as additional collateral for the prompt and
complete payment of the Aggregate Unpaids and the performance of all of the
Borrower’s obligations under the Transaction Documents, any and all security
interests granted to it pursuant to Section 8.13 of the Purchase Agreement;
provided, that the Administrative Agent and the Lenders each agree that they
shall not exercise any rights thereunder unless and until they have rights to
exercise remedies with respect to the Collateral hereunder.

ARTICLE XII.

MISCELLANEOUS

Section 12.1.      Waivers and Amendments.    (a) No failure or delay on the
part of the Administrative Agent or any Lender in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.

(b)      No provision of this Agreement may be amended, supplemented, modified
or waived except in writing in accordance with the provisions of this Section.
This Agreement and the provisions hereof may only be amended, supplemented,
modified or waived in a writing signed by the Borrower, the Servicer and the
Required Lenders; provided, however, that (i) without the consent of any Lender,
the Administrative Agent and the Borrower may amend this Agreement solely to add
additional Persons as Lenders hereunder and to increase the Facility

 

-61-



--------------------------------------------------------------------------------

Limit accordingly; (ii) the Administrative Agent, the Servicer and the Lenders
may enter into amendments to modify any of the terms or provisions of Article IX
of this Agreement without the consent of the Borrower, provided that (x) such
amendment has no negative impact upon the Borrower, and (y) unless an
Amortization Event has occurred and is continuing, the Borrower shall have the
right to consent to the appointment of a successor Administrative Agent, which
consent shall not be unreasonably withheld, conditioned or delayed and
(iii) without the consent of each Lender directly affected thereby, the other
parties hereto may not (A) extend the Facility Termination Date or the date of
any payment or deposit of Collections by the Borrower or the Servicer,
(B) reduce the rate or extend the time of payment of Interest (or any component
of Interest), (C) reduce any fee payable to the Administrative Agent for the
benefit of any Lender, (D) change the Principal of any Advance, (E) release all
or substantially all of the Collateral, (F) amend, modify or waive any provision
of the definition of Required Lenders or this Section, (G) consent to or permit
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement, (H) change the definition of “Amortization Event”,
Borrowing Base”, “Commitment”, “Obligor Concentration Limit”, “Loss Horizon
Ratio”, “Dilution Reserve”, “Eligible Receivable”, “Net Receivables Balance” and
“Reserve Percentage” or (I) amend or modify any defined term (or any defined
term used directly or indirectly in such defined term) used in clauses
(A) through (H) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses. Any modification or waiver made in
accordance with this Section shall be binding upon each of the parties hereto.

(c)      If required by the Rating Agencies for any Conduit Lender, then such
Conduit Lender shall provide to each such Rating Agency notice of any amendment
to this Agreement. If any material amendment hereof or assignment, termination,
resignation or removal hereunder would require any Conduit Lender (or its agent
or administrator on its behalf) to obtain a statement from the applicable Rating
Agencies that its Rating will not be downgraded, withdrawn or suspended as a
result of such amendment, assignment, termination, resignation or removal, the
applicable Conduit Lender (or its agent or administrator on its behalf) will
provide notice to the Borrower and the Administrative Agent if such a statement
is required and the costs of obtaining any such Rating Agency statement shall be
paid by the Borrower.

Section 12.2.      Notices; Effectiveness; Electronic
Communication.    (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile to
the addresses or telecopy numbers set forth on the signature pages hereof.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)      Electronic Communications.    Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and

 

-62-



--------------------------------------------------------------------------------

Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article I if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications

(c)      Change of Address, etc.    Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d)      Platform.

 (i)       Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii)       The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform,
except as may result from an Agent Party’s fraud, bad faith, gross negligence or
willful misconduct. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Transaction Document or the transactions
contemplated therein which is distributed to the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through the Platform.

Section 12.3.      Ratable Payments.    If any Lender, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Lender (other than payments received pursuant to
Section 8.3 or 8.4) in a greater proportion than that received by any other
Lender entitled to receive a ratable share of such Aggregate Unpaids, such
Lender agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Lenders so that
after such purchase each Lender will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

 

-63-



--------------------------------------------------------------------------------

Section 12.4.      Protection of Security Interests.  (a) Borrower agrees that
from time to time, at its expense, it will promptly execute and deliver all
instruments and documents, and take all actions, that may be necessary or
desirable, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the Administrative Agent’s (on behalf of the
Lenders) security interest in the Collateral, or to enable the Administrative
Agent or the Lenders to exercise and enforce their rights and remedies
hereunder. At any time after the Dominion Date, the Administrative Agent may, or
the Administrative Agent may direct the Borrower or the Servicer to, notify the
Obligors of Receivables, at the Borrower’s expense, of the security interests of
the Administrative Agent (on behalf of the Lenders) under this Agreement and may
also direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Administrative Agent or its designee. The
Borrower or the Servicer (as applicable) shall, at any Lender’s request,
withhold the identity of such Lender in any such notification.

(b)      If any Loan Party fails to perform any of its obligations hereunder,
the Administrative Agent or any Lender may (but shall not be required to)
perform, or cause performance of, such obligations, and the Administrative
Agent’s or such Lender’s costs and expenses incurred in connection therewith
shall be payable by the Borrower as provided in Section 8.4. Each Loan Party
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of such Loan
Party (i) to execute on behalf of the Borrower as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Lenders in the Receivables, including, financing statements describing as the
collateral covered thereby “all of debtor’s personal property or assets” or
words to that effect, not withstanding that such wording may be broader in scope
than the Receivables described in this Agreement and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Lenders in the Receivables. This appointment is coupled with an interest and is
irrevocable.

Section 12.5.      Confidentiality.  (a) Each of the parties hereto shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of the Fee Letter and the other nonpublic, confidential or
proprietary information with respect to the Seller, the Borrower, the
Administrative Agent, the Lenders and their respective businesses obtained by it
or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such party and its directors,
officers and employees may disclose such information (i) on a confidential,
need-to-know basis, to such party’s external accountants, attorneys, investors,
potential investors and credit enhancers and the agents or advisors of such
Persons and (ii) as required by any applicable law or regulation or by any
court, regulatory body or agency having jurisdiction over such party (including,
without limitation, the filing of this Agreement with the SEC as an exhibit to
an annual or quarterly report under the Exchange Act);

 

-64-



--------------------------------------------------------------------------------

and provided, further, that such party shall have no obligation of
confidentiality in respect of any information which may be generally available
to the public or becomes available to the public through no fault of such party.

(b)      Anything herein to the contrary notwithstanding, each Loan Party hereby
consents to the disclosure of any nonpublic information with respect to it and
the Seller (i) to the Administrative Agent and each of the Lenders, (ii) to any
prospective or actual assignee or participant of the Administrative Agent or any
of the Lenders, and (iii) to any rating agency, and to any officers, directors,
employees, outside accountants, advisors and attorneys of any of the foregoing,
provided each such Person is advised of the confidential nature of such
information and, in the case of a Person described in clause (ii) above, agrees
to be bound by the provisions of this Section. In addition, the Administrative
Agent and the Lenders may disclose any such nonpublic information pursuant to
any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law) although each of them shall use commercially reasonable
efforts to ensure, to the extent permitted given the circumstances, that any
such information which is so disclosed is kept confidential.

(c)      Notwithstanding any other express or implied agreement to the contrary
contained herein, the parties agree and acknowledge that each of them and each
of their employees, representatives, and other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure, except to the extent that confidentiality is reasonably
necessary to comply with U.S. federal or state securities laws. For purposes of
this paragraph, the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).

(d)      Notwithstanding anything to the contrary contained herein or in any
other Transaction Document, each of the parties hereto acknowledges and agrees
that the Administrative Agent, any Conduit Lender (or its related CP Issuer) or
any agent or administrator acting on behalf of a Conduit Lender (or its related
CP Issuer), may post to a secured password-protected internet website maintained
by such Person in connection with Rule 17g-5 (as defined below) such information
as any such Rating Agency may request in connection with the confirming or
monitoring its Rating of such Conduit Lender’s (or its related CP Issuer’s)
Commercial Paper or that the Administrative Agent, such Conduit Lender (or its
related CP Issuer) or such agent or administrator acting on behalf of such
Conduit Lender (or its related CP Issuer) may otherwise determine is necessary
or appropriate to post to such website in furtherance of the requirements of
Rule 17g-5. “Rule 17g-5” shall mean Rule 17g-5 under the Exchange Act as such
may be amended from time to time, and subject to such clarification and
interpretation as has been and may be provided by the Securities and Exchange
Commission or its staff from time to time.

Section 12.6.      Right of Setoff.  In addition to any rights now or hereafter
granted under the Transaction Documents or applicable law and not by way of
limitation of any such rights, if an Event of Default shall have occurred and be
continuing, each Lender and each of its respective

 

-65-



--------------------------------------------------------------------------------

Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender or any such Affiliate, to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Transaction Document to such Lender or its
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Transaction
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 1.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 12.7.      Sharing of Payments by Lenders.    If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

(a)      if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b)      the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Loan Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

-66-



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 12.8.      Power of Attorney.      The Borrower hereby irrevocably
designates and appoints the Administrative Agent (and all Persons designated by
the Administrative Agent) as the Borrower’s true and lawful attorney-in-fact,
and authorizes the Administrative Agent, in the Borrower’s or the Administrative
Agent’s name, to: (a) at any time an Amortization Event exists or has occurred
and is continuing (i) demand payment on Receivables or other Collateral,
(ii) enforce payment of Receivables by legal proceedings or otherwise,
(iii) exercise all of the Borrower’s rights and remedies to collect any
Receivable or other Collateral, (iv) sell or assign any Receivable upon such
terms, for such amount and at such time or times as the Administrative Agent
deems advisable, (v) settle, adjust, compromise, extend or renew any Receivable,
(vi) discharge and release any Receivable, (vii) prepare, file and sign the
Borrower’s name on any proof of claim in bankruptcy or other similar document
against an account debtor or other obligor in respect of any Receivables or
other Collateral, (viii) notify the post office authorities to change the
address for delivery of remittances from Obligors in respect of Receivables or
other proceeds of Collateral to an address designated by the Administrative
Agent, and open and dispose of all mail addressed to the Borrower and handle and
store all mail relating to the Collateral; and (ix) do all acts and things which
are necessary, in the Administrative Agent’s determination, to fulfill the
Borrower’s obligations under this Agreement and the other Transaction Documents
and (b) at any time to (i) take control in any manner of any item of payment in
respect of Receivables or constituting Collateral or otherwise received in or
for deposit in a Collection Account or otherwise received by the Administrative
Agent or any Lender, (ii) have access to any Lock-Box into which remittances
from account debtors or other obligors in respect of Receivables or other
proceeds of Collateral are sent or received, (iii) endorse Borrower’s name upon
any items of payment in respect of Receivables or constituting Collateral or
otherwise received by the Administrative Agent and any Lender and deposit the
same in the Administrative Agent’s account for application to the Aggregate
Unpaids, (iv) endorse Borrower’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Receivable
or any goods pertaining thereto or any other Collateral, including any warehouse
or other receipts, or bills of lading and other negotiable or non-negotiable
documents, and (v) sign the Borrower’s name on any verification of Receivables
and notices thereof to account debtors or any secondary obligors or other
obligors in respect thereof. The Borrower hereby releases Administrative Agent
and Lenders and their respective officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
the Administrative Agent’s or any Lender’s own bad faith, fraud, gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.

 

-67-



--------------------------------------------------------------------------------

Section 12.9.      Limitation of Liability.  Except with respect to any claim
arising out of the fraud, bad faith, willful misconduct or gross negligence of
the Administrative Agent or any Lender, with respect to which any claims are
expressly reserved, no claim may be made by any Loan Party or any other Person
against the Administrative Agent or any Lender or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Loan Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

Section 12.10.      Choice of Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PROVISIONS OR PRINCIPLES THEREOF OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL
APPLY HERETO) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE ADMINISTRATIVE
AGENT’S SECURITY INTEREST IN THE COLLATERAL OR REMEDIES HEREUNDER IN RESPECT
THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.

Section 12.11.      Consent to Jurisdiction.  EACH LOAN PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH LOAN PARTY HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY LOAN PARTY AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW
YORK.

Section 12.12.      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN
PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

Section 12.13.      Integration; Binding Effect; Survival of Terms.    (a) This
Agreement and each other Transaction Document contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

-68-



--------------------------------------------------------------------------------

(b)      This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article VIII, and
Sections 12.5 through and including 12.9 shall be continuing and shall survive
any termination of this Agreement.

Section 12.14.      Counterparts; Severability; Section References.    This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party who delivers an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 12.15.      PATRIOT Act.    Each Lender that is subject to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended (the
“Act”) hereby notifies the Borrower and the Servicer that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, the Seller and their respective Subsidiaries,
which information includes the name and address of the Borrower, the Seller
their respective Subsidiaries and other information that will allow such Lenders
to identify such parties in accordance with the Act.

Section 12.16.      Agreement Not to Petition.    (a) Each party hereto agrees,
for the benefit of the holders of the privately or publicly placed indebtedness
for borrowed money for each Conduit Lender and each CP Issuer, not, prior to the
date which is two (2) years and one (1) day after the payment in full of all
such indebtedness, to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause such Conduit Lender or CP Issuer to invoke, the process of any
Governmental Authority for the purpose of (i) commencing or sustaining a case
against such Conduit Lender or CP Issuer under any federal or state bankruptcy,
insolvency or similar law (including the Federal Bankruptcy Code),
(ii) appointing a receiver, liquidator, assignee, trustee,

 

-69-



--------------------------------------------------------------------------------

custodian, sequestrator or other similar official for such Conduit Lender or CP
Issuer, or any substantial part of its property, or (iii) ordering the winding
up or liquidation of the affairs of such Conduit Lender or CP Issuer. The
provisions of this Section 12.16(a) will survive termination of this Agreement.

(b) Each party hereto (other than the Administrative Agent and the Lenders)
agrees not, prior to the date which is two years and one day after the payment
in full of all obligations of the Borrower owing hereunder, to acquiesce,
petition or otherwise, directly or indirectly, invoke, or cause the Borrower to
invoke, the process of any Governmental Authority for the purpose of
(i) commencing or sustaining a case against the Borrower under any federal or
state bankruptcy, insolvency or similar law (including the Federal Bankruptcy
Code), (ii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for the Borrower, or any substantial part
of its property, or (iii) ordering the winding up or liquidation of the affairs
of the Borrower. The provisions of this Section 12.16(b) will survive
termination of this Agreement.

Section 12.17.      Excess Funds.  Notwithstanding anything to the contrary
contained herein, the obligations of each Conduit Lender under this Agreement
shall be solely the corporate or limited liability company obligations of such
Conduit Lender and, in the case of obligations of any Conduit Lender other than
its Commercial Paper Notes, shall be payable at such time as funds are actually
received by, or are available to, such Conduit Lender in excess of funds
necessary to pay in full all outstanding Commercial Paper Notes and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim (as defined in Section 101 of the Federal
Bankruptcy Code) against such Conduit Lender but shall continue to accrue. Each
party hereto agrees that the payment of any claim (as defined in Section 101 of
the Federal Bankruptcy Code) of any such party shall be subordinated to the
payment in full of all Commercial Paper Notes of the applicable Conduit Lender.
The provisions of this Section 12.17 will survive termination of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

-70-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

MARTIN MARIETTA FUNDING LLC, as Borrower

By:  

                     /s/ Roselyn Bar

  Name:  

               Roselyn Bar

  Title:           Vice President and Secretary Address: c/o Martin Marietta
Materials, Inc., as Servicer 2710 Wycliff Road Raleigh, North Carolina 27607
Attention: Byron Creech, Assistant Treasurer
Email:        byron.creech@martinmarietta.com Phone:       (919) 510-4756
Fax:           (919) 510-4700

MARTIN MARIETTA MATERIALS, INC., as the Servicer

By:  

                     /s/ Anne H. Lloyd

  Name:  

               Anne H. Lloyd

  Title:           EVP, CFO and Treasurer Address: 2710 Wycliff Road Raleigh,
North Carolina 27607 Attention: Byron Creech, Assistant Treasurer
Email:        byron.creech@martinmarietta.com Phone:       (919) 510-4756
Fax:           (919) 510-4700

 

-71-



--------------------------------------------------------------------------------

SUNTRUST BANK,

individually as a Lender and as Administrative Agent

By:  

                /s/ Michael Peden

  Name:  

           Michael Peden

     Title:  

             Vice President

Address: SunTrust Bank MC GA-Atlanta-3950 3333 Peachtree Street, 10th Floor East
Atlanta, Georgia 30326 Attention:    Kyle Shenton
Email:          kyle.shenton@suntrust.com Phone:          (404) 926-5490
Fax:              (404) 926-5100

 

-72-



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

Capitalized terms used and not otherwise defined herein, are used with the
meanings attributed thereto in Agreement or, if not defined therein, in the
Purchase Agreement.

Except as otherwise specified in this Agreement, all references in this
Agreement (i) to any Person (other than the Borrower) shall be deemed to include
such Person’s successors and assigns, and (ii) to any law, agreement, statute or
contract specifically defined or referred to in this Agreement shall be deemed
references to such law, agreement, statute or contract as the same may be
supplemented, amended, waived, consolidated, replaced or modified from time to
time, but only to the extent permitted by, and effected in accordance with, the
terms thereof. The words “herein,” “hereof” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any provision of this Agreement, and references to “Article,”
“Section,” “paragraph,” “Exhibit,” “Schedule” and “Appendix” are references to
this Agreement unless otherwise specified. Whenever the context so requires,
words importing any gender include the other gender. Any of the defined terms
may, unless the context otherwise requires, be used in the singular or the
plural depending on the reference; the singular includes the plural and the
plural includes the singular. The word “or” shall not be exclusive.

All accounting terms not otherwise defined in this Agreement shall have the
meanings assigned them in conformity with GAAP. All terms used in Article 9 of
the UCC and not specifically defined in this Agreement shall be defined herein
and in the Transaction Documents as such terms are defined in the UCC as in
effect in the State of New York. Each reference to this Agreement, any other
Transaction Document, or any other agreement shall be a reference to such
agreement together with all exhibits, schedules, attachments and appendices
thereto, in each case as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof. References to
“writing” include telecopying, printing, typing, lithography and other means of
reproducing words in a tangible visible form including computer generated
information accessible in tangible visible form. References to “written” include
faxed, printed, typed, lithographed and other means of reproducing words or
symbols in a tangible visible form consistent with the preceding sentence. The
words “including,” “includes” and “include” shall be deemed to be followed by
the words “without limitation”. For purposes of determining any ratio or making
financial calculations hereunder that include a reference to one or more months
in such determination, such reference shall be deemed a reference to a calendar
month.

Unless otherwise expressly provided herein, any period of time ending on a day
which is not a Business Day shall end on the next succeeding Business Day.
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”



--------------------------------------------------------------------------------

In addition, as used in this Agreement, the following terms shall have the
following meanings:

“Act” has the meaning set forth in Section 12.15.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Administrative Agent’s Account” means account no. 1000022220783, at SunTrust
Bank, ABA No. 061000104, Account Name: STB Agency Services Operating Account,
Attn: Doug Weltz, Reference: Martin Marietta Funding LLC, or any other account
or accounts as the Administrative Agent may indicate from time to time.

“Advance” means a funding hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date. An Advance may be an Incremental
Advance or a Rollover Advance.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Aggregate Principal” means, on any date of determination, the aggregate amount
of Principal of all Advances outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3(a).

“Aggregate Unpaids” means, at any time, the sum of the Aggregate Principal and
all Required Amounts.

“Agreement” means this Credit and Security Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Alternate Base Rate” means, for any day, the rate per annum equal to the
highest as of such day of (i) the Prime Rate, (ii) one-half of one percent
(0.50%) above the Federal Funds Rate, and (iii) the Eurodollar Rate plus 1.00%.
For purposes of determining the Alternate Base Rate for any day, changes in the
Prime Rate or the Federal Funds Rate shall be effective on the date of each such
change.

“Amortization Date” means the earliest to occur of (a) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 7.1(f), (b) the Business Day specified in a written notice from the
Administrative Agent or any Lender following the

 

-2-



--------------------------------------------------------------------------------

occurrence and during continuation of any other Amortization Event, and (c) the
date which is five (5) Business Days after the Administrative Agent’s receipt of
written notice from the Borrower that it wishes to terminate the facility
evidenced by this Agreement.

“Amortization Event” has the meaning specified in Section 7.1.

“Applicable Margin” has the meaning set forth in the Fee Letter.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.1(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit VI or any other form approved by the
Administrative Agent.

“Authorized Officer” means, with respect to any Person, its chief executive
officer, chief financial office, treasurer, assistant treasurer, controller,
assistant controller or director of accounting.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing Base” means, on any date of determination, the difference between the
Net Receivables Balance and the Reserve Percentage.

“Borrowing Base Deficiency” means, on any Business Day, that the Aggregate
Principal outstanding hereunder exceeds the lesser of (a) the Facility Limit and
(b) the Borrowing Base.

“Borrowing Date” means the Business Day on which an Advance occurs.

“Borrowing Notice” has the meaning set forth in Section 1.1(a).

“Broken Funding Costs” means, for any CP Loan or Eurodollar Loan that: (i) does
not become subject to an Aggregate Reduction following the delivery of any
Reduction Notice with respect to such CP Loan or Eurodollar Loan, as applicable,
or (ii) is terminated prior to the date on which the Interest Period ends; an
amount equal to the excess, if any, of (A) the Interest that would have accrued
during the remainder of the Interest Period determined by the Administrative
Agent to relate to such Loan subsequent to the date of such reduction or
termination (or in respect of clause (i) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the Loan
if such reduction or termination had not occurred or such Reduction Notice had
not been delivered, over (B) the Interest actually accrued during the remainder
of such Interest Period on such Loan.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Atlanta, Georgia, or Raleigh, North Carolina and,
if the applicable

 

-3-



--------------------------------------------------------------------------------

Business Day relates to any computation or payment to be made with respect to
the Eurodollar Rate, any day on which dealings in dollar deposits are carried on
in the London interbank market.

“Calculation Period” means a calendar month.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or hereafter
issued.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (i) with respect to the Servicer, any person or group
of persons (within the meaning of Section 13 or 14 of the Exchange Act) shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
by the Securities and Exchange Commission under said Act) of 35% or more of the
outstanding shares of common stock of the Servicer; or during any two-year
period, individuals who at the beginning of such period constituted the
Servicer’s Board of Directors (together with any new director whose election by
the Board of Directors or whose nomination for election by the shareholders of
the Servicer was approved by a vote of at least two-thirds of the directors then
in office who either were directors as the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors then in office, and (ii) with
respect to the Borrower, Seller fails to own and control, directly or
indirectly, 100% of the outstanding equity interests in the Borrower.

“Charged-Off Receivable” means a Receivable: (a) as to which an Event of
Bankruptcy has occurred with respect to the Obligor thereof; (b) as to which the
Obligor thereof, if a natural person, is deceased, (c) which, consistent with
the applicable Credit and Collection Policy, would be written off by the
Servicer as uncollectible, or (d) which has been identified by the Servicer as
uncollectible.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” has the meaning set forth in Section 11.1.

 

-4-



--------------------------------------------------------------------------------

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

“Collection Account Agreement” means an agreement among the Borrower, the
Servicer, the Administrative Agent and a Collection Bank perfecting the
Administrative Agent’s security interest in one or more Collection Accounts.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means, with respect to a Collection Account Agreement, a
notice given by the Administrative Agent to the related Collection Bank in
substantially the form attached to such Collection Account Agreement or
otherwise pursuant to which the Administrative Agent exercises its right to
direct the disposition of funds on deposit in the Collection Account in
accordance with such Collection Account Agreement.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commercial Paper Notes” means short-term promissory notes issued by any Conduit
Lender to funds its Loans herein.

“Commitment” means, for each Lender, the commitment of such Lender to make Loans
to the Borrower, in an amount not to exceed (a) in the aggregate, the amount set
forth opposite such Lender’s name on Schedule A to this Agreement, as such
amount may be modified in accordance with the terms hereof and (b) with respect
to any Advance hereunder, its Percentage of such Advance.

“Communications” has the meaning set forth in Section 12.2(d).

“Conduit Agent” means, with respect to any Conduit Lender or Liquidity Provider,
the entity acting as Conduit Agent for such Conduit Lender or Liquidity Provider
identified as such on Schedule II, which executes or joins as a party this
Agreement, and any successor thereto or assignee thereof.

“Conduit Lender” has the meaning set forth in the Preamble to this Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Contract” means a contract (including any purchase order or invoice) originally
between an Originator and any Person pursuant to or under which such Person
shall be obligated

 

-5-



--------------------------------------------------------------------------------

to make payments to such Originator with respect to the sale of goods or the
furnishing of services from time to time. A “related” Contract with respect to a
Receivable means a Contract under which such Receivable arises or which is
relevant to the collection or enforcement of such Receivable.

“Controlled Group” means, with respect to any Person, all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with such Person, are treated
as a single employer under Section 414 of the Code.

“Covered Expense” has the meaning set forth in Section 8.4.

“CP Issuer” means, with respect to any Conduit Lender, any other Person which,
in the ordinary course of its business, issues commercial paper notes, the
proceeds of which commercial paper notes are made available to such Conduit
Lender to acquire and maintain its Loans.

“CP Loan” means a Loan made by a Conduit Lender at any time it is funded or
maintained with the proceeds of Commercial Paper Notes.

“CP Rate” means the weighted average rate, paid or payable by a Conduit Lender
from time to time as interest on or otherwise in respect of the Commercial Paper
Notes issued by the Conduit Lender that are allocated, in whole or in part, to
fund the purchase or maintenance of the Loans outstanding made by the Conduit
Lender as determined by the Conduit Agent, which rates shall reflect and give
effect to certain documentation and transaction costs, dealer costs and
borrowings by the Conduit Lender; provided that, if any component of such rate
is a discount rate, in calculating the “CP Rate” for such day, the Conduit Agent
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum.

“Credit and Collection Policy” means credit and collection policies and
practices of Seller or an Originator relating to Contracts and Receivables
applied consistent with past practices of Seller or such Originator existing on
the date hereof, as modified from time to time in accordance with this
Agreement.

“Credit Sales” means for any Calculation Period, the aggregate amount of all
trade receivables with credit terms of any kind originated by the Seller or any
Originator during such Calculation Period.

“Cut-Off Date” means for any Monthly Report or monthly computation, the last day
of each Calculation Period, and for any Weekly Report or related computation,
the last day of the period covered by such Weekly Report, as applicable.

“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(a) 91, multiplied by (b) the amount obtained by dividing (i) the aggregate
Outstanding Balance of all Receivables as of the most recent Cut-Off Date, by
(ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.

 

-6-



--------------------------------------------------------------------------------

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (iv) all
obligations of such Person as lessee which are capitalized in accordance with
generally accepted accounting principles as in effect as of the date hereof,
(v) all non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker’s acceptance,
bank guarantee or similar instrument which remain unpaid for two (2) Business
Days, (vi) all Debt secured by a Lien on any asset of such Person, whether or
not such Debt is otherwise an obligation of such Person, provided that the
amount of any such Debt which is not otherwise an obligation of such Person
shall be deemed not to exceed the fair market value of such asset and (vii) all
Debt of others guaranteed by such Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Deemed Collections” means the aggregate of all amounts the Borrower shall have
been deemed to have received as a Collection of a Receivable. The Borrower shall
be deemed to have received a Collection of a Receivable if any Dilution occurs
with respect to such Receivable. The amount of the Collection which the Borrower
shall be deemed to have received shall equal, in the case of clauses (a)-(d) of
the definition of “Dilution,” the amount by which the Outstanding Balance of
such Receivable was reduced as a result thereof and, in the case of clause
(e) of the definition of “Dilution,” the Outstanding Balance of such Receivable.

“Default Rate” means, on any date of determination, (a) with respect to any CP
Loan, a rate per annum equal to the sum of (i) the CP Rate plus (ii) the
Applicable Margin plus (iii) two percent (2.0%), (b) with respect to any Loan
other than a CP Loan or any other amount owing hereunder, a rate per annum equal
to the sum of (i) the Alternate Base Rate plus (ii) the Applicable Margin plus
(iii) two percent (2.0%).

“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (a) the total amount of Receivables, which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (b) the aggregate dollar amount of Receivables generated by the
Seller during the Calculation Period occurring 4 months prior to the month
ending on such Cut-Off Date.

“Defaulted Receivable” means a Receivable: (a) as to which the Obligor thereof
has suffered an event of bankruptcy or insolvency; (b) which, consistent with
the applicable Credit and Collection Policy, should be written off as
uncollectible; or (c) as to which any payment, or part thereof, remains unpaid
for 91 days or more from the original due date.

 

-7-



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 1.9(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, at any time after the
Closing Date (i) become the subject of a proceeding under any Debtor Relief Law,
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 1.9(b)) upon delivery of written notice of
such determination to the Borrower and each Lender.

“Delinquency Ratio” means, at any time, a percentage equal to (a) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (b) the aggregate Outstanding Balance of all Receivables at such
time.

“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
as to which any payment, or part thereof, remains unpaid for 61 to 90 days past
the original due date or which is delinquent in accordance with the applicable
Credit and Collection Policy.

 

-8-



--------------------------------------------------------------------------------

“Dilution” means any of the following, in each case, solely to the extent not
constituting credit recourse for uncollectible Receivables:

(a)      the Outstanding Balance of any Receivable that was included as an
Eligible Receivable in the most recent Settlement Report provided to the
Administrative Agent is reduced or cancelled as a result of any defective,
returned or rejected goods or services, any cash discount or any other
adjustment by Seller, any Originator or any Affiliate thereof (other than as a
result of any Collections), or as a result of any governmental or regulatory
action;

(b)      the Outstanding Balance of any Receivable that was included as an
Eligible Receivable in the most recent Settlement Report provided to the
Administrative Agent is reduced or canceled as a result of a setoff or credit in
respect of any claim by the Obligor thereof (whether such claim or credit arises
out of the same or a related or an unrelated transaction) or any other reason
not related to the financial inability of the Obligor to pay;

(c)      the Outstanding Balance of any Receivable that was included as an
Eligible Receivable in the most recent Settlement Report provided to the
Administrative Agent is reduced on account of the obligation of Seller, any
Originator or Affiliate thereof to pay to the related Obligor any warranty
claim, rebate or refund;

(d)      the Outstanding Balance of any Receivable that was included as an
Eligible Receivable in the most recent Settlement Report provided to the
Administrative Agent is less than the amount included in calculating the
Borrowing Base for purposes of any Settlement Report (for any reason other than
receipt of Collections or such Receivable becoming a Defaulted Receivable); or

(e)      any of the representations or warranties of the Borrower set forth in
Section 3.1 regarding Receivables were not true when made with respect to any
Receivable.

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (a) the Credit Sales generated by the Seller or
the Originators during such Calculation Period (or such other number of
Calculation Periods (or portions thereof) as may be reasonably determined by the
Administrative Agent with the consent of, or at the direction of, the Required
Lenders based on results following a Review), by (b) the Net Receivables Balance
as of such Cut-Off Date.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (a) the aggregate amount of decreases in the
Outstanding Balance of Receivables due to Dilution for the Calculation Period
ended as of such Cut-Off Date, by (b) Credit Sales generated by the Seller or
the Originators for the Calculation Period ending on the date that is one (1)
month prior to such Cut-Off Date.

 

-9-



--------------------------------------------------------------------------------

“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of: (a) the sum of (i) the Stress Factor times the Expected
Dilution Ratio as of the immediately preceding Cut-Off Date, plus (ii) the
Dilution Volatility Component as of the immediately preceding Cut-Off Date,
times (b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off
Date.

“Dilution Volatility Component” means, at any time, the product (expressed as a
percentage) of (i) the difference between (a) the highest monthly rolling
average Dilution Ratio over the 12 Calculation Periods then most recently ended
and (b) the Expected Dilution Ratio, and (ii) a fraction, the numerator of which
is equal to the amount calculated in (i)(a) of this definition and the
denominator of which is equal to the amount calculated in (i)(b) of this
definition.

“Dominion Date” has the meaning set forth in Section 6.2(b).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.1(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.1(b)(iii)).

“Eligible Receivable” means a Receivable:

(a)      the Obligor of which (i) is not a foreign government, or political
subdivision, department, agency or instrumentality thereof; (ii) is not subject
to any Event of Bankruptcy, (iii) is not deemed to be a “high” collection risk
in accordance with the Credit and Collection Policy, and (iv) has not had any
Receivables placed with an attorney or outside collection agency due to payment
issues;

(b)      the Obligor of which is not an officer, employee, agent or other
Affiliate of any Loan Party, the Seller or any Originator; provided, however,
that notwithstanding the foregoing, Concrete Supply Corp. may be an Obligor of a
Receivable so long as Concrete Supply Corp. is not a Subsidiary of Martin
Marietta;

(c)      the Obligor of which (i) if a natural person, is a resident of the
United States or any other OECD country or (ii) if a corporation or other
business organization, is either (A) organized under the laws of the United
States or any political subdivision thereof or has a significant presence in the
United States or (B) organized under the laws of an OECD country other than the
United States;

(d)      which is not a Defaulted Receivable;

(e)      which is not owing from an Obligor as to which more than 50% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor remains
unpaid for 91 or more days past the due date;

(f)      which by its terms is due and payable within 60 days of the original
billing date therefor, or such later date as may be reasonably agreed to by the
Lenders and has not had its payment terms extended more than once, and if such
extension had not been made, such Receivable would not otherwise have become a
Defaulted Receivable;

 

-10-



--------------------------------------------------------------------------------

(g)      which is an “account”, “payment intangible”, “general intangible” or
“chattel paper” as defined in section 9-102 of the UCC of all applicable
jurisdictions, and is not evidenced by an “instrument” as defined in
section 9-102 of the UCC of all applicable jurisdictions;

(h)      which is denominated and payable only in United States dollars in the
United States;

 (i)      which arises under a Contract, invoice or other written contractual
obligation which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms (for the avoidance
of doubt, Receivables generated to represent donated goods or materials shall
not constitute “Eligible Receivables” hereunder);

 (j)      which arises under a Contract, invoice or other written contractual
obligation that contains an obligation to pay a specified sum of money,
contingent only upon (i) the sale of goods or the provision of services by the
Seller or the applicable Originator (which sale has been consummated or services
have been performed) and (ii) satisfaction by the Seller or such Originator of
any applicable warranty claims which have not yet been made or asserted;

(k)      which arises under a Contract, invoice or other written contractual
obligation that (i) does not require the Obligor under such contract to consent
to the transfer, sale or assignment of the rights of the Seller or the
Originator under such contract and (ii) does not contain a confidentiality
provision that purports to restrict the ability of the Borrower (or, at any time
this Agreement remains in effect and after an Amortization Event is continuing,
the Administrative Agent as the Borrower’s assignee) to exercise of rights under
this Agreement, including, without limitation, the right to review such Contract
or invoice applicable thereto;

 (l)      which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
to the extent applicable, any law, rule and regulation relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy) and with respect to which no part of
the Contract related thereto is in violation of any such law, rule or
regulation, and furthermore, which complies in all material respects with all
applicable requirements of law and with respect to which all consents, licenses,
approvals or authorizations of, or registrations or declarations with, any
governmental authority required to be obtained, effected or given by the related
Originator or Seller in connection with the creation or the execution, delivery
and performance of such Receivable, have been duly obtained, effected or given
and are in full force and effect;

 

-11-



--------------------------------------------------------------------------------

(m)     which satisfies in all material respects all applicable requirements of
the applicable Credit and Collection Policy;

(n)      which was generated in the ordinary course of the Seller’s or the
applicable Originator’s business;

(o)      which arises solely from the sale (and not the lease) of goods or the
provision of services to the related Obligor by the Seller or the applicable
Originator or a predecessor to such Person, and not by any other Person that is
not the Seller or an Originator (in whole or in part);

(p)      which is not subject to (A) any right of rescission or set-off
(including any rail haul reserve), or (B) any currently asserted counterclaim,
proceeding or other defense (including defenses arising out of violation of
usury laws) or any other Adverse Claim of the applicable Obligor against Seller
or the applicable Originator (i.e., the Obligor with the right, claim or defense
has such right claim or defense directly against Seller or the applicable
Originator rather than against an Affiliate of Seller or such Originator), and
the Obligor thereon holds no right as against Seller or the applicable
Originator to cause such Person to repurchase the goods or merchandise the sale
of which gave rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract); provided, however, that (1) if such rescission,
set-off, counterclaim, defense or repurchase right affects only a portion of the
Outstanding Balance of such Receivable, then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected (i.e., the amount of the outstanding claim or the
amount the Obligor is entitled to set-off against Seller or the applicable
Originator based on the amount which such Originator owes Seller or the
applicable Obligor) would be netted against the applicable Receivable, but the
excess of the Receivable over such outstanding claim or set-off would be
included as an Eligible Receivable) and (2) Receivables of any Obligor which has
any accounts payable from Seller or the applicable Originator (thus giving rise
to a potential offset against such Obligor’s Receivables) may be treated as
Eligible Receivable to the extent that such Obligor has agreed pursuant to a
written agreement in form and substance satisfactory to the Administrative
Agent, that such Receivable shall not be subject to such offset;

(q)      as to which Seller or the applicable Originator has satisfied and fully
performed all obligations, including the requirements of any Contract related
thereto concerning the nature, amount, quality, condition or delivery of the
goods or services, or upon which payment of such Receivable may be dependent,
which have been fulfilled in all material respects on its part with respect to
such Receivable required to be fulfilled by it, and no further action is
required to be performed by any Person with respect thereto other than payment
thereon by the applicable Obligor (excluding any warranty obligation for which
no claims exist or is known to exist);

(r)       as to which all right, title and interest to and in which has been
validly transferred by Seller directly or indirectly to the Borrower pursuant to
the Purchase

 

-12-



--------------------------------------------------------------------------------

Agreement, and the Borrower has good and marketable title thereto free and clear
of any Adverse Claim (other than pursuant to the Transaction Documents),
including a valid and binding ownership interest or first priority perfected
security interest under the UCC or any other applicable law in that which has
been conveyed or granted by the Seller to the Borrower under the Purchase
Agreement free and clear of any Adverse Claim (including any tax Liens or PBGC
Liens);

  (s)      the Obligor of which is required to be paid into a Lock-Box or
Collection Account that is the subject to a Collection Account Agreement;

  (t)       the assignment of which by Seller to the Borrower (and pledge of
which by the Borrower to the Administrative Agent) does not violate any
applicable contractual agreement not otherwise rendered ineffective by any
applicable law;

  (u)      which does not represent any amount payable on account of sales tax
or other taxes;

  (v)      as to which the Servicer is in possession of, or has ready access to,
the related Receivable documents including the related contract file or in the
case of electronic purchases, the applicable computer date files and all books,
records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable);

 (w)      the Obligor of which is not the Obligor on any Receivables which have
been sold or pledged to any Person other than the Borrower;

  (x)      which does not arise from the sale of goods on consignment;

  (y)      that is not owed by an Obligor (i) which is the subject of a payment
plan, (ii) which is required to pay via cash or credit card in advance of
shipment or upon delivery of goods due to such Obligor’s inadequate credit,
(iii) which has been restricted from future sales or (iv) that has been flagged
due an inability to collect past due amounts or with respect to which is
otherwise subject to cash deposit requirements or other payment terms more
restrictive than for other Obligors that are in good standing with the
applicable party that originated such Receivable;

  (z)      which does not represent unearned revenue associated with prepayments
made by Occidental Chemical for brine;

(aa)      which does not represent a Receivable generated in connection with the
provision of goods or services to an Obligor that is a paving company; and

(bb)     which does not represent cash or customer payments that have not been
applied or recorded to the appropriate Obligor account.

 

-13-



--------------------------------------------------------------------------------

“Eligible Receivables Balance”   means the Outstanding Balance of all Eligible
Receivables.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.

“Eurodollar Loan” means a Loan that accrues Interest at the Eurodollar Rate.

“Eurodollar Rate” means, on any day during the applicable Interest Period, the
rate per annum determined on the basis of (i) the one-month Eurodollar Rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on the day that is two Business Days
prior to the first day of each Calculation Period (the “Rate Setting Date”) (or
if not so reported, then as determined by the Administrative Agent from another
recognized source for London interbank quotation), in each case, changing on the
next occurring Rate Setting Date (the “One-Month LIBOR Rate”) divided by
(ii) one minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the
Administrative Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to one-month
periods.

“Event of Bankruptcy” means, with respect to a Person, either:

 (i)      a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(ii)      such Person shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee (other than a trustee under a deed of trust, indenture or similar
instrument), custodian, sequestrator (or other similar official) for, such
Person or for any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall be adjudicated insolvent, or
admit in writing its inability to pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.

 

-14-



--------------------------------------------------------------------------------

“Excess Availability” means, on any date of determination, the excess, if any,
over the Aggregate Principal outstanding, of the lesser of (i) the Facility
Limit and (ii) the Borrowing Base as of the date of the most recent Settlement
Report.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, all as from time to time in
effect, or any successor law, rules or regulations, and any reference to any
statutory or regulatory provision shall be deemed to be a reference to any
successor statutory or regulatory provision.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 8.6) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 8.5 amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 8.5(f), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Expected Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Facility Account” means account no. 2079900132065 at Wells Fargo Bank N.A., ABA
#121000248, Account Name: Martin Marietta Materials Inc., or such other account
as may be designated by the Borrower in writing from time to time.

“Facility Limit” means $150,000,000.

“Facility Limit Increase” has the meaning set forth in Section 1.10.

“Facility Limit Increase Request” has the meaning set forth in Section 1.10.

“Facility Termination Date”  means the earlier of (i) April 19, 2014, and
(ii) the Amortization Date.

 

-15-



--------------------------------------------------------------------------------

“FATCA”  means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Bankruptcy Code”  means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Rate” means, for any period, the greater of (i) the average rate
per annum as determined by SunTrust Bank at which overnight Federal funds are
offered to SunTrust Bank for such day by major banks in the interbank market,
and (ii) if SunTrust Bank is borrowing overnight funds from a Federal Reserve
Bank that day, the average rate per annum at which such overnight borrowings are
made on that day. Each determination of the Federal Funds Rate by SunTrust Bank
shall be conclusive and binding on the Borrower except in the case of manifest
error. 

“Fee Letter” means that certain Fee Letter dated as of April 19, 2013 by and
among the Borrower, the Administrative Agent and the Lenders, as the same may be
amended, restated or otherwise modified from time to time.

“Fees” means, collectively, any fees payable pursuant to a Fee Letter.

“Finance Charges” means, with respect to any Contract related to any Receivable,
any finance, interest, late payment charges or similar charges owing by an
Obligor pursuant to such Contract.

“Fiscal Quarter” means each calendar quarter.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2012 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Receivable” means a Receivable (i) the Obligor of which, if a natural
person, is a resident of an OECD country other than the United States or, if a
corporation or other business entity, is organized under the laws of an OECD
country other than the United States, and (ii) is payable in U.S. Dollars.

“Foreign Receivable Concentration Excess” means the aggregate amount by which
the Eligible Receivables Balance attributable to all Eligible Receivables that
are that are Foreign Receivables exceeds the Foreign Receivable Concentration
Limit.

 

-16-



--------------------------------------------------------------------------------

“Foreign Receivable Concentration Limit” means 2.0% of the Outstanding Balance
of Eligible Receivables.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Obligor Concentration Excess” means the aggregate amount by which
the Eligible Receivables Balance attributable to all Eligible Receivables that
are all Eligible Receivables that are Governmental Obligor Receivables exceeds
the Governmental Obligor Concentration Limit.

“Governmental Obligor Concentration Limit” means 1.0% of the Eligible
Receivables Balance.

“Governmental Obligor Receivables” means Receivable owing by an Obligor that is
a federal or state government or federal or state governmental subdivision or
agency.

“Incremental Advance” means a borrowing hereunder that increases the outstanding
Aggregate Principal hereunder.

“Independent Manager” means a manager of the Borrower who (a) shall not have
been at the time of such Person’s appointment or at any time during the
preceding five years and shall not be as long as such person is a manager of the
Borrower (i) a director, officer, employee, partner, shareholder, member,
manager or Affiliate of any of the Independent Parties, (ii) a supplier to any
of the Independent Parties or the Borrower, (iii) the beneficial owner (at the
time of such individual’s appointment as an Independent Manager or at any time
thereafter while serving as an Independent Manager) of any of the outstanding
membership or other equity interests of the Borrower, the Seller or any of their
respective Subsidiaries or Affiliates, having general voting rights, (iv) a
Person controlling or under common control with any director, officer, employee,
partner, shareholder, member, manager, affiliate or supplier of any of the
Independent Parties or the Borrower, or (v) a member of the immediate family of
any director, officer, employee, partner, shareholder, member, manager,
affiliate or supplier of any of the Independent Parties or the Borrower; (b) has
not less than three years of employment experience with one or more entities
that provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance

 

-17-



--------------------------------------------------------------------------------

instruments, agreements or securities; and (c) is reasonably acceptable to the
Administrative Agent. To the fullest extent permitted by applicable law,
including the Limited Liability Company Act of the State of Delaware as in
effect from time to time, the Independent Manager’s fiduciary duty in respect of
any decision on any matter requiring the unanimous vote of the Borrower’s
managers (including the Independent Manager) shall be to the Borrower and its
creditors rather than solely to the Borrower’s equity holders. In furtherance of
the foregoing, when voting on matters subject to the vote of the managers,
including any matter requiring the unanimous vote of the Borrower’s managers
(including the Independent Manager), notwithstanding that the Borrower is not
then insolvent, the Independent Manager shall take into account the interests of
the creditors of the Borrower as well as the interests of the Borrower.

“Independent Parties” means the Servicer, Seller or any of their respective
Subsidiaries or Affiliates (other than the Borrower or another special purpose
entity).

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Initial Transfer Date” has the meaning provided in the Purchase Agreement.

“Interest”  means for each day for each Loan, an amount equal to the product of
the applicable Interest Rate multiplied by the outstanding Principal of such
Loan, annualized on a 360-day basis.

“Interest Period” means, with respect to any Loan:

(a)      for any Loan accruing interest at the Eurodollar Rate, (i) the period
commencing on the date of the initial funding of such Loan and ending on, and
including, the last day of the Calculation Period during which the funding of
such Loan occurred; and thereafter, (ii) each period commencing on, and
including, the first day of each Calculation Period and ending on, and
including, the last day of such Calculation Period;

(b)      for any CP Loan, (i) the period commencing on the date of the initial
funding of such Loan and ending on, and including, the last day of the
Calculation Period during which the funding of such Loan occurred; and
thereafter, (ii) each period commencing on, and including, the first day of each
Calculation Period and ending on, and including, the last day of such
Calculation Period;

(c)      for any Loan accruing Interest at the Alternate Base Rate or the
Federal Funds Rate, (i) the period commencing on the date of the initial funding
of such Loan and ending on, and including, the last day of the Calculation
Period during which the funding of such Loan occurred; and thereafter, (ii) each
period commencing on, and including, the first day of each Calculation Period
and ending on, and including, the last day of such Calculation Period;

 

-18-



--------------------------------------------------------------------------------

provided, however, that no Interest Period with respect to any Loan shall extend
beyond the scheduled Facility Termination Date. If any CP Loan initially funded
by a Conduit Lender with Commercial Paper Notes is sold to the Liquidity
Providers pursuant to a Liquidity Agreement, such Loan shall be deemed to have
an Interest Period commencing on the date of such sale and ending on, but
excluding, the next following Settlement Date.

“Interest Rate” means:

(a)      with respect to each Loan that is funded by Lender that is not a
Conduit Lender, the Eurodollar Rate (or if the Eurodollar Rate is not available
as provided in Section 1.7, the rate that is one-half of one percent (0.50%)
above the Federal Funds Rate), plus the Applicable Margin;

(b)      with respect to each CP Loan funded by a Conduit Lender through the
issuance of Commercial Paper, the CP Rate plus the Applicable Margin; or

(c)      with respect to each CP Loan initially funded by a Conduit Lender with
Commercial Paper Notes that is subsequently sold to the Liquidity Providers
pursuant to a Liquidity Agreement or if a Conduit Lender funds its Loans through
a Liquidity Funding for any other reason, the Eurodollar Rate (or, if the
Eurodollar Rate is not available to the Liquidity Provider as provided in
Section 1.7, the Alternate Base Rate) plus the Applicable Margin.

Notwithstanding the provisions of the preceding clauses (a), (b) and (c), while
any Amortization Event exists or after the date on which any Principal of any
Loan is due and payable (whether at scheduled maturity or upon acceleration
thereof pursuant to Section 7.2), to the extent permitted by law, if in respect
of any unpaid amounts representing interest, the Interest Rate shall be equal to
the Default Rate.

“Interest Reserve”  means for any Calculation Period, the product (expressed as
a percentage) of (i) the Stress Factor times (ii) the Alternate Base Rate as of
the immediately preceding Cut-Off Date times (iii) a fraction, the numerator of
which is the highest Days Sales Outstanding for the most recent 12 Calculation
Periods and the denominator of which is 360.

“IRS” means the United States Internal Revenue Service.

“Lender” has the meaning set forth in the preamble to this Agreement and shall
include such Person’s respective successors and permitted assigns.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.

“Liquidation Period” means the period beginning on the Facility Termination Date
and ending on the date thereafter when all Aggregate Unpaids have been paid in
full and all Commitments have been terminated.

 

-19-



--------------------------------------------------------------------------------

“Liquidity Agreement”  means any agreement or instrument executed by a Conduit
Lender (or its related CP Issuer) and executed by or in favor of any Liquidity
Provider or executed by any Liquidity Provider at the request of such Conduit
Lender (or its related CP Issuer).

“Liquidity Funding”  means a purchase by any Liquidity Provider pursuant to its
Liquidity Agreement of all or any portion of any Loan or any advance to a
Conduit Lender that is used to fund or maintain all or any portion of a Loan.

“Liquidity Provider” means any insurance company, bank, financial institution or
other Person providing liquidity, back-up purchase or credit support for a
Conduit Lender (or its related CP Issuer).

“Loan” means any loan made by a Lender to the Borrower pursuant to this
Agreement.

“Loan Account” has the meaning set forth in Section 1.8.

“Loan Parties” means Borrower and Servicer.

“Lock-Box”  means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Loss Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the Credit Sales generated by the Seller or
the Originators during the last 5.23 Calculation Periods ending on such Cut-Off
Date (or such other period as the Administrative Agent may determine based on a
Review), by (ii) the Net Receivables Balance as of such Cut-off Date.

“Loss Reserve”  means, for any Calculation Period, the product (expressed as a
percentage) of (a) the Stress Factor, times (b) the highest three-month rolling
average Default Ratio during the 12 Calculation Periods ending on the
immediately preceding Cut-Off Date, times (c) the Loss Horizon Ratio as of the
immediately preceding Cut-Off Date.

“Martin Marietta” has the meaning set forth in the Preamble to this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) (i) if a
particular Person is specified, the financial condition or operations of such
Person or the ability of such Person to perform its obligations under this
Agreement, (ii) if a particular Person is not specified, the financial condition
or operations of any Loan Party and its Affiliates, taken as a whole, or the
ability of any Loan Party to perform its obligations under this Agreement,
(b) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (c) the Administrative Agent’s or any Lender’s interest in
any material portion of the Receivables, the Related Security or the Collections
with respect thereto or in any material portion of any other Collateral, or
(d) the collectability of any material portion of the Receivables.

 

-20-



--------------------------------------------------------------------------------

“Material Debt” means Debt in excess of $50,000,000 in aggregate principal
amount.

“Monthly Report”  means a report in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
and the Lenders pursuant to Section 6.6.

“Monthly Reporting Date”  means the date that is two Business Day preceding each
Settlement Date.

“Moody’s”  means Moody’s Investors Service, Inc.

“Multiemployer Plan”  means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of a Controlled Group is then
making or accruing an obligation to make contributions.

“Net Receivables Balance”  means, at any time, (a) the aggregate Eligible
Receivables Balance at such time minus (b) the aggregate amount by which the
Eligible Receivables Balance of each Obligor and its Affiliates exceeds the
Obligor Concentration Limit or Special Concentration Limit applicable to such
Obligor, minus (c) the aggregate Governmental Obligor Concentration Excess,
minus (d) the aggregate Foreign Receivables Concentration Excess.

“Non-Consenting Lender”  means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 12.1 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender”  means, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” has the meaning set forth in Section 1.8(d).

“Notice Date” has the meaning set forth in Section 1.1(a).

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Obligor Concentration Limit”  means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have short-term unsecured debt ratings currently assigned to them
by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt rating noted in the table below), the applicable
concentration limit shall be determined according to the following table:

 

-21-



--------------------------------------------------------------------------------

S&P SHORT-TERM  

RATING  

 

S&P EQUIVALENT
LONG-TERM

RATING

 

MOODY’S

SHORT-TERM

RATING

 

 

MOODY’S

EQUIVALENT

LONG-TERM

RATING

 

ALLOWABLE %

OF ELIGIBLE

RECEIVABLES

BALANCE

 

A-1 or higher

  A+ or higher   P-1 or higher   A2 or higher   10.0%

 

A-2

  A-, BBB+   P-2   A3, Baa1   8.0%

 

A-3 or lower

  BBB or lower   P-3 or lower   Baa2 or lower   3.0%

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is not rated by both
S&P or Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (iii) upon the Borrower’s request
from time to time, the Administrative Agent may agree to a higher percentage of
Eligible Receivables for a particular Obligor and its Affiliates (each such
higher percentage, a “Special Concentration Limit”), it being understood that
any Special Concentration Limit may be cancelled by any Lender at any time upon
prior written notice to the Borrower and the Administrative Agent.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC”  means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 5.1(m).

“OFAC Sanctions Programs”  means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws, and all economic and trade sanction programs
administered by OFAC, any and all similar United States federal laws,
regulations or Executive Orders, and any similar laws, regulators or orders
adopted by any State within the United States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Organizational Document” means, relative to any Person, its certificate or
articles of incorporation or formation, its by-laws, its partnership agreement,
its memorandum and articles of association, its limited liability company
agreement and/or operating agreement, share designations or similar organization
documents and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its authorized Voting Securities.

“Originator” has the meaning provided in the Sale Agreement. For the avoidance
of doubt, a Person that ceases to be an “Originator” in accordance with the
Transaction Documents shall cease to constitute an Originator for all purposes
of the Transaction Documents.

 

-22-



--------------------------------------------------------------------------------

“Other Connection Taxes”  means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Loan or Transaction
Document).

“Other Costs”  means all Indemnified Amounts and Servicer Indemnified Amounts,
all Increased Costs, and all Covered Expenses.

“Other Taxes”  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.6).

“Outstanding Balance”  of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 10.2.

“Participant Register” has the meaning set forth in Section 10.2(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that either (a) is maintained by a member of the Controlled Group for employees
of a member of the Controlled Group or (b) is maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“Percentage”  means, as to any Lender, the ratio (expressed as a percentage) of
its Commitment to the aggregate of all Commitments.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured non-recourse lender) business judgment.

“Person”  means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Platform” has the meaning set forth in Section 12.2(d).

 

-23-



--------------------------------------------------------------------------------

“Potential Amortization Event”    means an event which, with the passage of any
applicable cure period or the giving of notice, or both, would constitute an
Amortization Event.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by SunTrust (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.

“Principal”   of any Loan or Advance means, at any time, (A) the original
principal amount of such Loan or Advance minus (B) the sum of the aggregate
amount of Collections and other payments received by the Administrative Agent
which in each case are applied to reduce such Principal in accordance with the
terms and conditions of this Agreement; provided that such Principal shall be
restored in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.

“Proposed Reduction Date” has the meaning set forth in Section 1.3(a).

“Purchase Agreement” means that certain Purchase and Contribution Agreement,
dated as of April 19, 2013, by and between the Seller, as seller, and Martin
Marietta Funding LLC, as buyer, as the same may be amended, restated or
otherwise modified from time to time.

“Rating Agency” means, for any Conduit Lender, each rating agency selected by
such Conduit Lender to rate its Commercial Paper Notes (or the Commercial Paper
Notes of its related CP Issuer).

“Ratings” means, for any Conduit Lender, the ratings by the applicable Rating
Agencies of such Conduit Lender’s Commercial Paper Notes (or the Commercial
Paper Notes of its related CP Issuer).

“Receivable” means all Receivables (under and as defined in the Purchase
Agreement) in which the Borrower now has or hereafter acquires any rights.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3(a).

“Related Entity” has the meaning set forth in Section 5.1(i).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

-24-



--------------------------------------------------------------------------------

“Related Security” means, with respect to any Receivable:

(i)      all right, title and interest (if any) in the goods, the sale of which
gave rise to such Receivable, and any and all insurance contracts with respect
thereto,

(ii)     all customer deposits and other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the invoice related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,

(iii)    all guaranties, insurance and other supporting obligations, agreements
or arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the invoice related to such
Receivable or otherwise,

(iv)    all Records related to such Receivables,

 (v)    each Lock-Box and Collection Account, and

(vi)    all proceeds of any of the foregoing.

When used in this Agreement, the term “Related Security” shall also include all
right, title and interest of the Borrower in, to and under the Purchase
Agreement, and the proceeds of the foregoing.

“Required Amounts” has the meaning set forth in Section 2.1 hereof.

“Required Lenders” means, at any time there are two or fewer Lenders, all
Lenders, and at all other times, Lenders with Commitments of at least 51% of the
aggregate Commitments.

“Reserve Floor” means, for any month, the sum (expressed as a percentage) of
(a) 15% plus (b) the greater of (i) the product of the Expected Dilution Ratio
and the Dilution Horizon Ratio and (ii) 3%, in each case, as of the immediately
preceding Cut-Off Date.

“Reserve Percentage” means, on any day during a month, the product of (a) the
greater of (i) the Reserve Floor and (ii) the sum of the Loss Reserve, the
Interest Reserve, the Dilution Reserve and the Servicing Reserve, times (b) the
Net Receivables Balance as of the Cut-Off Date immediately preceding such month.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any membership interest of any class of the Borrower
now or hereafter outstanding, except a dividend payable solely in membership
interests of the Borrower of that class or any junior class, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of the Borrower now or
hereafter outstanding, (iii) any payment or prepayment of principal of, premium,
if any, or interest, fees or other charges on or with respect to, and any
redemption, purchase, retirement,

 

-25-



--------------------------------------------------------------------------------

defeasance, sinking fund or similar payment, (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any membership interest of the
Borrower now or hereafter outstanding, and (v) any payment of management fees by
the Borrower (except for reasonable management fees to the Seller or its
Affiliates in reimbursement of actual management services performed).

“Review” shall have the meaning specified in Section 5.1(d) of this Agreement.

“Revolving Period” means the period from and after the date of the initial
Advance under this Agreement to but excluding the Facility Termination Date.

“Rollover Advance” has the meaning set forth in Section 2.1.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sale Agreement” means that certain Originator Sale Agreement, dated as of
April 19, 2013, by and among the Originators, as sellers, and the Seller, as
buyer, as the same may be amended, restated or otherwise modified from time to
time.

“Sanctioned Country” means a country subject to a sanctions program administered
by OFAC.

“Sanctioned Person” means (a)(i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC, or (b) a Person that is named on the OFAC SDN
List.

“SEC” means the Securities and Exchange Commission.

“Seller” has the meaning provided in the Purchase Agreement.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VI to service, administer and collect
Receivables.

“Servicer Credit Agreement” means that certain Credit Agreement dated as of
March 31, 2011, among Martin Marietta, as borrower, JPMorgan Chase Bank, N.A.,
as administrative agent and the other parties thereto as amended from time to
time.

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

(a)      The Servicer shall fail to make any payment or deposit required to be
paid to a Lender, the Administrative Agent or an Indemnified Party under this
Agreement or any other Transaction Document to which it is a party within five
(5) Business Days after the earlier of the date on which (x) notice has been
given to the Servicer by the Administrative Agent or a Lender of such occurrence
or (y) an Authorized Officer of the Servicer shall have knowledge thereof.

 

-26-



--------------------------------------------------------------------------------

(b)      Any representation, warranty or certification made by the Servicer in
this Agreement, any other Transaction Document or in any other document required
to be delivered pursuant hereto or thereto shall prove to have been incorrect
when made in any material respect and such deficiency remains unremedied for
five (5) days after the earlier of the date on which (i) notice has been given
to the Servicer by the Administrative Agent or a Lender of such occurrence or
(ii) an Authorized Officer of the Servicer shall have knowledge thereof;
provided that the materiality threshold in this subsection shall not be
applicable with respect to any representation or warranty which itself contains
a materiality threshold.

(c)      The Servicer shall fail to notify the Administrative Agent of any
material change or material amendment to the applicable Credit and Collection
Policy which is reasonably likely to have a Material Adverse Effect or
materially decrease the credit quality of newly created Receivables.

(d)      The occurrence and continuation of a Material Adverse Effect with
respect to the Servicer.

(e)      Any Material Debt of the Servicer shall become due before the stated
maturity, by the acceleration of the maturity thereof by reason of default, or
any Material Debt shall become due by its terms and shall not be paid (after
giving effect to any grace period with respect thereto) and, in any case
aforesaid in this clause (e), corrective action satisfactory to the Required
Lenders shall not have been taken within five (5) days after the earlier of the
date on which (x) notice has been given to such Person by the Administrative
Agent or a Lender of such occurrence or (y) an Authorized Officer of such
Person, shall have knowledge thereof.

(f)      The Servicer shall fail to perform or observe any covenant of the
Servicer contained in Sections 5.3(a) or (b), 5.4, 6.2(c) or 6.6.

(g)      The Servicer shall fail to perform or observe in any material respect
any other covenant, agreement or other obligation hereunder (other than as
referred to in another paragraph of this Section) or any other Transaction
Document to which it is a party and such failure shall continue for thirty
(30) days after the earlier of the date on which (i) notice has been given to
the Servicer by the Administrative Agent or a Lender of such non-performance or
non-observance, or (ii) an Authorized Officer of the Servicer otherwise becomes
aware of such non-performance or non-observance.

(h)      The Servicer shall fail to observe of perform any covenant or agreement
contained in Section 5.09 of the Servicer Credit Agreement as in effect

 

-27-



--------------------------------------------------------------------------------

and calculated in the same manner as in effect on the date hereof (or as
applicable terms of the Servicer Credit Agreement may be amended hereafter
pursuant to an effective amendment to the Servicer Credit Agreement executed or
consented to in writing by each Lender hereunder as a Lender hereunder or as a
lender thereunder), unless the failure to observe or perform such covenant or
agreement has been waived by each Lender hereto in its capacity as a “Required
Lender” under the Servicer Credit Agreement).

 (i)      A Change of Control shall occur with respect to the Servicer.

 (j)      The occurrence and continuation of an Amortization Event described in
clauses (f), (l), (m) of Section 7.1.

(k)      One or more final judgments for the payment of money in an amount in
excess of $50,000,000, individually or in the aggregate, shall be entered
against the Servicer by any Person other than a party hereto on claims not
covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
sixty (60) consecutive days without a stay of execution, and in each case such
failure to satisfy or stay such judgment shall remain unremedied for five
(5) days after the earlier of the date on which (x) notice has been given to the
Servicer by the Administrative Agent or a Lender of such occurrence or (y) an
Authorized Officer of the Servicer shall have knowledge thereof.

 (l)      One or more final judgments shall have been entered against the
Servicer or a member of its Controlled Group either (i) requiring termination or
imposing liability (other than for premiums under Section 4007 of ERISA) under
Title IV of ERISA in respect of, or requiring a trustee to be appointed under
Title IV of ERISA to administer any Pension Plan or Pension Plans having
aggregate Unfunded Liabilities in excess of $50,000,000 or (ii) in an action
relating to a Multiemployer Plan involving a current payment obligation in
excess of $50,000,000, which judgment, in either case, has not been satisfied or
stayed within sixty (60) days and such failure to satisfy or stay is unremedied
for five (5) days after the earlier of the date on which (x) notice has been
given to the Servicer by the Administrative Agent or a Lender of such occurrence
or (y) an Authorized Officer of the Servicer shall have knowledge thereof.

“Servicing Fee” has the meaning set forth in Section 6.7.

“Servicing Fee Rate” has the meaning set forth in Section 6.7.

“Servicing Reserve”  means, the product (expressed as a percentage) of (a) the
Stress Factor, times (b) the Servicing Fee Rate times (c) a fraction, the
numerator of which is the highest Days Sales Outstanding for the most recent 12
months and the denominator of which is 360.

 

-28-



--------------------------------------------------------------------------------

“Settlement Date” means the 20th day of each month hereafter (or, if any such
day is not a Business Day, the next succeeding Business Day thereafter)
commencing May 20, 2013.

“Settlement Report” means a Monthly Report or an Weekly Report.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Concentration Limit”  has the meaning set forth in the defined term
Obligor Concentration Limit.

“Stress Factor” means 2.0.

“Subsidiary”  of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“SunTrust” has the meaning set forth in the preamble to this Agreement.

“Taxes”   means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Transaction Documents” means, collectively, this Agreement, the Notes (if any),
each Borrowing Notice, the Purchase Agreement, the Sale Agreement, each
Collection Account Agreement, the Fee Letter, and all other instruments,
documents and agreements required to be executed and delivered pursuant hereto.

“UCC” mean the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority
or remedies with respect to the Administrative Agent’s lien on any Collateral is
governed by the Uniform Commercial Code as

 

-29-



--------------------------------------------------------------------------------

enacted and in effect in a jurisdiction other than the State of New York, the
term “UCC” shall mean the Uniform Commercial Code as enacted and in effect in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority or remedies.

“Unfunded Liabilities”  means, with respect to any Pension Plan at any time, the
amount (if any) by which (i) the present value of all benefits under such
Pension Plan exceeds (ii) the fair market value of all Pension Plan assets
allocable to such benefits (excluding any accrued but unpaid contributions), all
determined on an ongoing basis as of the then most recent valuation date for
such Pension Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or an
appointed trustee under Title IV of ERISA.

“Unused Fee” has the meaning set forth in the Fee Letter.

“U.S. Person”  means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Weekly Report”  means a report in substantially the form of Exhibit VIII hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
and the Lenders pursuant to Section 6.6.

“Weekly Reporting Date” means the second Business Day of each calendar week
(other than a Monthly Reporting Date).

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

-30-



--------------------------------------------------------------------------------

EXHIBIT II-A

FORM OF BORROWING NOTICE

[DATE]

 

To:   SunTrust Bank   Mail Code GA-ATL-7662   303 Peachtree Street, 25th Floor  
Atlanta, GA  30326   Attention:  Agency Services   Fx:  (404) 495-2170   E-mail
address: Agency.Services@SunTrust.com   With copy to:  strh.afg@suntrust.com RE:
  BORROWING NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Credit and Security Agreement dated as of
April 19, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit and Security Agreement”), among Martin Marietta
Funding LLC (“Borrower”), Martin Marietta Materials, Inc., a North Carolina
corporation, as initial Servicer, and the lenders from time to time party
thereto (the “Lenders”), and SunTrust Bank, as Administrative Agent for the
Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein shall have the meanings
assigned to such terms in the Credit and Security Agreement.

You are hereby notified of the following Incremental Advance:

 

Aggregate Principal:    

$

 

 

  Borrowing Date:      

                                         , 201  

The [Lenders are hereby directed to fund their Loans to such account or accounts
as the Administrative Agent may from time to time specify in writing, and the]
Administrative Agent is hereby directed to deposit the Advance into the Facility
Account.

In connection with the Incremental Advance to be made on the above-specified
Borrowing Date, the Borrower hereby certifies that the following statements are
true on the date hereof, and will be true on the Borrowing Date (before and
after giving effect to the proposed Incremental Advance):



--------------------------------------------------------------------------------

  (i)      the representations and warranties set forth in Article III of the
Credit and Security Agreement are true and correct in all material respects on
and as of the Borrowing Date of such Advance as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall
remain true and correct in all material respects as of such earlier date;

  ii)      no event has occurred and is continuing, or would result from the
proposed Incremental Advance, that will constitute an Amortization Event or a
Potential Amortization Event;

(iii)      the Facility Termination Date has not occurred;

(iv)      no Borrowing Base Deficiency exists or will result from such Advance;
and

 (v)      the Servicer has delivered to the Administrative Agent and the Lenders
on or prior to the date of such Advance, in form satisfactory to the
Administrative Agent, all Settlement Reports as and when due under Section 6.6
of the Credit and Security Agreement.

 

  Very truly yours,   MARTIN MARIETTA FUNDING LLC, as Borrower   By:  

 

      Name:  

 

       Title:  

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT II-B

FORM OF REDUCTION NOTICE

[Date]

 

To:   SunTrust Bank   Mail Code GA-ATL-7662   303 Peachtree Street, 25th Floor  
Atlanta, GA  30326   Attention:  Agency Services   Fx:  (404) 495-2170   E-mail
address: Agency.Services@SunTrust.com   With copy to:  strh.afg@suntrust.com RE:
  REDUCTION NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Credit and Security Agreement dated as of
April 19, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit and Security Agreement”), among Martin Marietta
Funding LLC (“Borrower”), Martin Marietta Materials, Inc., a North Carolina
corporation, as initial Servicer, and the Lenders from time to time party
thereto (the “Lenders”), and SunTrust Bank, as Administrative Agent for the
Lenders (in such capacity, together with its successors and assigns, the
“Administrative Agent”). Capitalized terms used herein shall have the meanings
assigned to such terms in the Credit and Security Agreement.

The Administrative Agent and the Lenders are hereby notified of the following
Aggregate Reduction:

 

Aggregate Reduction:    

$

 

 

 

Proposed Reduction Date (at least one

Business Day after the date hereof):

 

                                         , 201  

 

  Very truly yours,   MARTIN MARIETTA FUNDING LLC   By:  

 

      Name:  

 

       Title:  

 



--------------------------------------------------------------------------------

EXHIBIT III

BORROWER’S CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS, RECORDS
LOCATIONS, FEDERAL TAXPAYER ID NUMBER AND ORGANIZATIONAL ID NUMBER

 

NAME OF THE BORROWER

ADDRESS OF CHIEF EXECUTIVE

OFFICE AND LOCATION OF

RECORDS

  

  STATE OF    

  INCORPORATION    

  ORGANIZATION    

  NUMBER    

  

FEDERAL EMPLOYEE

IDENTIFICATION NUMBER

Martin Marietta Funding LLC

2710 Wycliff Road

Raleigh, NC 27607

     Delaware 5319467        46-2571224



--------------------------------------------------------------------------------

EXHIBIT IV

LOCK-BOXES AND COLLECTION ACCOUNTS

 

COLLECTION BANK NAME    POST OFFICE BOX ADDRESS    CORRESPONDING ACCOUNT
NUMBER

 

 

JP Morgan Chase Bank, N.A.

 

  

 

P.O. Box No. 93186

Chicago, IL 60673-3186

 

 

  

 

 

5261376

 

 

Wells Fargo Bank, N.A.

 

  

P.O. Box 73528

Charlotte, NC 28275

 

  

 

2079900132667

 

 

Bank of America, N.A.

  

P.O. Box 848241

1401 Elm Street, 5th Floor

Dallas, Texas 75284-8241

 

  

 

 

3751585282



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

 

To:    Each of the Lenders and SunTrust Bank,     as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Credit and
Security Agreement dated as of April 19, 2013 (as amended, restated or otherwise
modified from time to time, the “Agreement”), among Martin Marietta Funding LLC
(“Borrower”), Martin Marietta Materials, Inc., a North Carolina corporation (the
“Servicer”), and the Lenders from time to time party thereto, and SunTrust Bank,
as Administrative Agent. Capitalized terms used herein shall have the meanings
assigned to such terms in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(A)      I am the duly elected                                      of the
Servicer.

(B)      I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and condition of the Borrower and the Servicer and its Subsidiaries during the
accounting period covered by the attached financial statements.

(C)      To the best of my knowledge, no event has occurred which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, [during or at the end of the accounting period covered by
the attached financial statements or]1 as of the date of this Certificate,
except as set forth in paragraph (D) below.

(D)      Described below are the exceptions, if any, to paragraph (C) by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower or the Servicer has
taken, is taking, or proposes to take with respect to each such condition or
event:                                          
                                   .

The foregoing certifications, together with the financial statements delivered
with this Certificate, are made and delivered this      day of
                    , 201  .

 

 

 

                     [Name]     On behalf of Servicer, in [his/her] capacity as
[title] thereof.

 

 

 

 

 

1 

Not applicable to compliance certificate delivered prior to initial advance.



--------------------------------------------------------------------------------

EXHIBIT VI

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

 

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

4 

Select as appropriate.

 

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

 

1.      

 

Assignor[s]:

 

 

       

 

      [Assignor [is] [is not] a Defaulting Lender]    

2.

 

Assignee[s]:

 

 

       

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]  

3.

 

Borrower(s):                

 

Martin Marietta Funding LLC

 

4.

 

Administrative Agent:              SunTrust Bank, as the administrative agent
under the Credit Agreement

 

5.

 

Credit Agreement:      Credit and Security Agreement dated as of April 19, 2013,
among Martin Marietta Funding LLC, Martin Marietta Materials, Inc., as initial
Servicer, the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent for the Lenders

 

6.

 

Assigned Interest[s]:

 

 

ASSIGNOR[S]6   ASSIGNEE[S]7  

 

AGGREGATE AMOUNT OF
COMMITMENT/LOANS  FOR
ALL LENDERS8

  AMOUNT OF COMMITMENT/
LOANS ASSIGNED8   PERCENTAGE  ASSIGNED
OF  COMMITMENT/LOANS9         $     $       %         $     $       %        
$     $       %

 

[7.

 

Trade Date:

 

                    ]10

 

 

 

 

6 

List each Assignor, as appropriate.

 

7 

List each Assignee, as appropriate.

 

8 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

 

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

10 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

[PAGE BREAK]

 

-3-



--------------------------------------------------------------------------------

Effective Date:                                 , 20       [To be inserted by
Administrative Agent and which shall be the effective date of recordation of
transfer in the register therefor.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

-4-



--------------------------------------------------------------------------------

  ASSIGNOR[S]11   [NAME OF ASSIGNOR]   By:  

 

     Name:  

 

     Title:  

 

  [NAME OF ASSIGNOR]   By:  

 

     Name:  

 

     Title:  

 

  ASSIGNEE[S]12   [NAME OF ASSIGNEE]   By:  

 

     Name:  

 

     Title:  

 

  [NAME OF ASSIGNEE]   By:  

 

     Name:  

 

     Title:  

 

 

[Consented to and]13 Accepted:

SunTrust Bank, as

  Administrative Agent

 

 

 

11 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

12

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

13

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

By:  

 

 

     Name:  

 

 

     Title:  

 

 

[Consented to:]14   MARTIN MARIETTA FUNDING LLC   By:  

 

 

     Name:  

 

 

     Title:  

 

 

 

 

 

 

 

 

14

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

SECTION 1.

REPRESENTATIONS AND WARRANTIES.

Section 1.1.      Assignor[s].    [The][Each] Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the][the relevant]
Assigned Interest, (ii) [the][such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Transaction Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Transaction Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Transaction Document, or (iv) the performance
or observance by the Borrower, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Transaction
Document.

Section 1.2.      Assignee[s].    [The][Each] Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.1(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.1(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1(a) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not

 

-7-



--------------------------------------------------------------------------------

taking action under the Transaction Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Transaction Documents are required to be performed by it as a Lender.

 

SECTION 2.

PAYMENTS.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

SECTION 3.

GENERAL PROVISIONS.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

-8-



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF FACILITY LIMIT INCREASE REQUEST

                             , 201    

 

To:    

SUNTRUST BANK, as Administrative Agent for the Lenders parties to the Credit and
Security Agreement dated as of April 19, 2013 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among Martin Marietta
Funding LLC, a Delaware limited liability company, as borrower (together with
its permitted successors and assigns, the “Borrower”); Martin Marietta
Materials, Inc., a North Carolina corporation, as the initial servicer (together
with its permitted successors and assigns, the “Servicer”), the Lenders from
time to time party thereto and SUNTRUST BANK, as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”).

Ladies and Gentlemen:

The undersigned, Martin Marietta Funding LLC, a Delaware limited liability
company (the “Borrower”) hereby refers to the Credit Agreement and requests that
the Administrative Agent consent to an increase in the Facility Limit (the
“Facility Limit Increase”), in accordance with Section 1.10 of the Credit
Agreement, to be effected by [an increase in the Commitment of [name of existing
Lender] [the addition of [name of new Lender] (the “New Lender”) as a Lender
under the terms of the Credit Agreement]. Capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

After giving effect to such Facility Limit Increase, the Commitment of the
[Lender] [New Lender] shall be $                            .

[Include paragraphs 1-4 for a New Lender]

1.     The New Lender hereby confirms that it has received a copy of the
Transaction Documents and the exhibits related thereto, together with copies of
the documents which were required to be delivered under the Credit Agreement as
a condition to the making of the Advances and other extensions of credit
thereunder. The New Lender acknowledges and agrees that it has made and will
continue to make, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, its own credit analysis and decisions relating to the Credit
Agreement.



--------------------------------------------------------------------------------

The New Lender further acknowledges and agrees that the Administrative Agent has
not made any representations or warranties about the credit worthiness of the
Borrower or any other party to the Credit Agreement or any other Transaction
Document or with respect to the legality, validity, sufficiency or
enforceability of the Credit Agreement or any other Transaction Document or the
value of any security therefor.

2.     Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the New Lender (i) shall
be deemed automatically to have become a party to the Credit Agreement and have
all the rights and obligations of a “Lender” under the Credit Agreement as if it
were an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.

3.     The New Lender shall deliver to the Administrative Agent such information
and shall complete such forms as are reasonably requested of the New Lender by
the Administrative Agent.

4.     The New Lender has delivered to the Borrower and the Administrative Agent
(or is delivering to the Borrower and the Administrative Agent concurrently
herewith) the tax forms referred to in Section 8.5 of the Credit Agreement.

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

The Facility Limit Increase shall be effective when the executed consent of the
Administrative Agent is received or otherwise in accordance with Section 1.10 of
the Credit Agreement, but not in any case prior to
                                        , 201    . It shall be a condition to
the effectiveness of the Facility Limit Increase that all expenses referred to
in Section 1.10 of the Credit Agreement shall have been paid.

The Borrower hereby certifies that no Potential Amortization Event or
Amortization Event has occurred and is continuing.

 

-2-



--------------------------------------------------------------------------------

Please indicate the Administrative Agent’s consent to such Facility Limit
Increase by signing the enclosed copy of this letter in the space provided
below.

 

  Very truly yours,   MARTIN MARIETTA FUNDING LLC       By  

 

    Name  

 

    Title  

 

  [NEW OR EXISTING LENDER INCREASING COMMITMENTS]       By  

 

    Name  

 

    Title  

 

 

The undersigned hereby consents on this      day of                     ,
201     to the above-requested Facility Limit Increase.

SUNTRUST BANK, as Administrative Agent By  

 

  Name  

 

  Title  

 

 

-3-



--------------------------------------------------------------------------------

EXHIBIT VIII

FORM OF WEEKLY REPORT



--------------------------------------------------------------------------------

EXHIBIT IX

FORM OF MONTHLY REPORT



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF NOTE

 

U.S. $                              

                             , 2013

FOR VALUE RECEIVED, the undersigned, Martin Marietta Funding LLC, a Delaware
limited liability company (the “Borrower”), hereby promises to pay to
                                                  (the “Lender”) or its
registered assigns on the Facility Termination Date of the hereinafter defined
Credit Agreement, at the principal office of the Administrative Agent in
Atlanta, Georgia (or such other location as the Administrative Agent may
designate to the Borrower), in immediately available funds, the principal sum of
                                         Dollars ($                    ) or, if
less, the aggregate unpaid principal amount of all Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit and Security Agreement
dated as of April 19, 2013, among the Borrower, Martin Marietta Materials, Inc.,
as the initial Servicer, the Lenders party thereto, and SunTrust Bank, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations law of
the State of New York).

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

Martin Marietta Funding LLC

By

 

 

 

Name

 

 

 

Title

 

 



--------------------------------------------------------------------------------

EXHIBIT XI

CORPORATE NAMES; TRADE NAMES; ASSUMED NAMES; ASSUMED NAMES

 

1.

Martin Marietta Funding LLC



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS

 

LENDER   COMMITMENT

SunTrust Bank

  $150,000,000.00

AGGREGATE COMMITMENT

  $150,000,000.00



--------------------------------------------------------------------------------

SCHEDULE B

CLOSING DOCUMENTS

  1.      Executed copies of the Sale Agreement, duly executed by the parties
thereto

  2.      Executed copies of the Purchase and Contribution Agreement, duly
executed by the parties thereto

  3.      Executed copies of this Agreement, duly executed by the parties
thereto complete with all Exhibits and Schedules thereto

  4.      If requested by any Lender, executed Note(s) in favor of such Lender

  5.      A certificate of the duly authorized signatory of each Originator, the
Seller, the Servicer, and the Borrower certifying:

  (a)      a copy of the resolutions of the Board of Directors or other managing
or governing body or person of such Person certified by its Secretary
authorizing such Person’s execution, delivery and performance of this Agreement
and the other documents to be delivered by it hereunder;

  (b)      the names and signatures of the officers authorized on its behalf to
execute this Agreement and any other documents to be delivered by it hereunder;

  (c)      a copy of such Person’s By-Laws or Operating Agreement, as
applicable;

  (d)      such Person’s articles or certificate of incorporation or formation,
as applicable, certified by the secretary of state of its jurisdiction of
incorporation or formation on or within thirty (30) days prior to the initial
Loan; and

  (e)      a good standing certificate for such Person issued by the secretary
of state of its state of incorporation/formation

  6.      Pre-filing state and federal tax lien, judgment lien and UCC lien
searches against each Originator, the Seller and the Borrower from its
jurisdiction of organization and from the jurisdiction where its chief executive
office is located

  7.      UCC financing statements in form suitable for filing under the UCC
naming each Originator, the Seller and the Borrower, as a debtor, and Agent, as
secured party or total assignee

  8.      UCC termination statements, if any, necessary to release all security
interests and other rights of any Person in the Receivables, Contracts or
Related Security previously granted by the Borrower, the Seller, any Originator,
together with authorization to file the same, in each case to the extent such
release relate to any Adverse Claim



--------------------------------------------------------------------------------

  9.      Pay-off letters related to that certain Account Purchase Agreement,
dated as of April 21, 2009 between Wells Fargo Bank, National Association and
Martin Marietta, duly executed by the parties thereto

10.      Opinions of legal counsel for the Borrower, the Servicer, and each
Originator reasonably acceptable to the Administrative Agent covering:

  (a)      True Sale and Non-Consolidation Opinion in connection with Purchase
and Contribution Agreement (the Seller and the Borrower)

  (b)      Security Interest Opinion in connection with this Agreement (the
Seller, the Borrower and Administrative Agent)

  (c)      General Corporate and Enforceability Opinion (the Seller, the
Servicer, and the Borrower)

11.      The Fee Letter, duly executed by each of the parties thereto

12.      Borrowing Request, duly executed by the Borrower

 

-2-